i 4 k \ À À l i i à n

ONE" 2e 2012

[a2) THE DEMOCRATIC REPCBLIC OF CONGO
@). GÉCAMINES
‘’&@) SoDIMICO
y CAMI
(5) FIRST QUANTUM MINTRALS LIMITED

(6) INTERNATIONAL QUANTUM RESOURCES
LIMN

€7) KOLWEZTINVESTMENTS LTD

{8) CONGO MINERAL DEVELOPMENTS LEMITED
(3) COMPAGNIE MINIÈRE DE SAKANIA SPRL
(10)  FRONFIER SPRL

(1) KINGAMYAMBO MUSONOI TAILINGS SARL
(123 ROAN PROSPECTING AND MINING SPRL
(131  ENRC CONGO B.V.

LE A DARS 2012

il) LA REPUBLIQUE DEMOCRATIQUE DU CONGO
2) GECAMINES

G) SODIMICO

(ON CAMI

65) FIRST QUANTUM MINERALS LIMITED

{6} INTERNATIONAL QUANTUM RESOURCES
LIMITED

{71 KOLWEZI INVESTMENTS LTD

{81 CONGO MINERAE DEVELOPMENTS LIMITED
(9) COMPAGNIE MINIÈRE DE SAKANIA SPRL

| (10)  FRONTIER SPRL

{11 KINGAMYAMBO MU'SONOI TAILINGS SARL
(12)  ROAN PROSPECTING AND MINING SPRL

{13  ENRC CONGO B.V

INVESTMENT AND SETTLEMENT AGREEMENT

in relation to Frontier, Compagnie Minière de Sakania.
Kolwezi Investments and Roan Prospecting and Mining.
and claims and assets relating to the Lonshi Mine and
Frontier Mines and the Kolwezi Failings Project

l CONVENTION DE TRANSACTION ET
Î D'INVESTISSEMENT

concernant les sociétés Frontier, Compagnie Minière de Sakania, |
| Kolwezi Investments et Roan Prospecting and Mining, ainsi que les
actifs, droits et actions relatifs aux Mines Lonshi et Frontier et au
Projet d'Exploitation de Rejets de Kolwezi

KA
; CP? T

RS » h
“he "Sat, Sadimico, Gécamines and CAML shall be referred lo
, individually a$”a "Congolese Party" and collectively as the
* 1Çongolese Parties

FQM, IOR, KI EMD. Comisa. Frontier, KMT. RPM and EXRC
CONGO B.V. and each of the Congolese Parties shall be referred to
individually as a "Party" and coliectivelv as the "Parties".

INTRODUCTION

A. Whereas the State and Gécamines have raiscd a number of
claims regarding the performance by CMD (a FOM Group
company), the International Finance Corporation (FIFC”) and
the International Development Corporation of South Africa
{IDC of the contract of association entered into on 23
March 2004 for the Koliwezi lailings Project (the “Contract of
Association”} and sustain they have validlé terminated the
Contraet of Association.

B. The Congolese courts have ordered CMD and KMT (a
Congolese  joint-venture company between the State,
Gécamines, CMD, [DC and IFC) to pay the State, CAMI (a
DRC Fntity) and Gécamines (a company wholiy-owned by the
State} approximatels L'SDT bitlion in damages

C FQM, CMD. [FC and IDC are disputing the alleged
termination of the Contraet ol Association and the manner and
circumstances in which the judgement against CMD and KMT
was rendercd, and CMD, IFC and IDC have started 1CC
arbiration proceedings against the Ste and Gécamines, which
are on-going {the TCC Arbitration”).

! L'Etat, Sodimico, Gécamines et CAMI sont désignés individuellement
une « Partie Congolaise » et collectivement les « Parties
| Congolaises »,

FOM, IQR. KI CMD, Comisa, Frontier. KMT, RPM et EXRC
CONGO B.V. et chacune des Parties Congolaises sont désignées
individuellement une « Partie » et collectivement les « Parties »

ETANT PREALABLEMENT EXPOSE QUE :

A. L'Etat et Gécamines ont formulé un certain nombre de griefs
concernant l'exécution par CMD tun membre du Groupe FOM),
la Société Financière Iniernationale (« SFI») et Industrial
Development Corporation of South Africa («IDC») d'un
contrat d'association conclu le 23 mars 2004, relatif au Projet
d'Exploitation de  Rejets de Kolwezi (le «Contrat
d’Association ») et soutiennent qu'ils ont vaiablement résilié le
Contrat d'Assoctation.

B. Les juridictions congolaises ont condamné CMD et KMT (une
société commune de droit congolais entre FEtat, Gécamines.
CMD. IDC et SFI) à payer à l'Etat. au CAMI {une Entité de la
RDC} et à Gécamines (une société intégralement détenue par
Etat} environ 12 milliards de dollars US à titre de dommages-
intérêts.

[en FQM, CMD. SFT et IDC comestent la prétendue résiliation du
Contrat d'Association ainsi que les conditions et circonstances
dans lesquelles la décision & l'encontre de CMD et KMT a èté
rendue, et CMD, SFT et IDC ont initié une procédure d'arbitrage
CCT contre l'Etat et Gécamines, qui est actuellement en cours
{l'« Arbitrage CCL »).

ë oO

PARTIES

THE, DEMOCRATIC REPUBLIC OF CONGO,
représebted by the Minister of Mines, Mr. Martin Kabwelulu,
the" Minister of Justice, Mr. Luzolo Bambi Lessa, the Minister
of Portfolio, Ms. Jeanine Mabunda and the Minister of
Finance, Mr. Matata Ponyo Mapon (the "State"}

LA GENERALE DES CARRIERES ET DES MINES, a
company (sociéié par actions à responsabilité limitée)
incorporated under the laws of the Democratic Republic of
Congo under registration No. NRC 0453 and national
identification No. 6-193-A01000M, with registered offices at
419. Boulevard Kamanyola, Lubumbashi, Katanga province,
Democratic Republic of Congo, represented by its Director and
General Manager, Mr. Kaïej Nkand Ahmed Chairman of its
Board of Directors, Mr. Albert Yuma  Mulimbi
('Gécamines"};

LA SOCIÉTÉ DE DÉVELOPPEMENT INDUSTRIEL ET
MINIER DU CONGO, à company (société par actions à
responsabilité limitée) incorporated under the laws of the
Democratic Republic of Congo under registration No. NRC
0062 and national identification No. K 07003X, with
registered offices at 549, Avenue Adoula, Lubumbashi,
Katanga province, Democratic Republic of Congo, represented
by its Director and General Manager, Mr. Laurent Tshisola
Kangoa and Chairman of its Board of Directors, Mr. Evariste
Tshishimbi Katumoy ("Sodimico"}

PARTIES

(Q)

@)

G)

LA REPUBLIQUE DEMOCRATIQUE DU CONGO,
représentée par le Ministre des Mines, Monsieur Martin
Kabwelulu, le Ministre de la Justice, Monsieur Luzoio Bambi
Lessa, la Ministre du Portefeuille, Madame Jeanine Mabunda,
et le Ministre des Finances, Monsieur Matata Ponyo Mapon
(« l'Etat»);

LA GENERALE DES CARRIERES ET DES MINES, une
société par actions à responsabilité limitée immatriculée en
République Démocratique du Congo sous ie numéro NRC 0453
et le numéro d'identification nationale 6-193-A01000M, dont le
siège sacial est situé 419, Boulevard Kamanyola, Lubumbashi,
Province du Katanga. République Démocratique du Congo.
représentée par son Administrateur Directeur Général,
Monsieur Kalej Nkand Ahmed, et son Président du Conseil
d'Administration, Monsieur Albert  Yuma  Mulimbi
(« Gécamines ») :

LA SOCIÉTÉ DE DÉVELOPPEMENT INDUSTRIEL ET
MINIER DU CONGO. une société par actions à responsabilité
limitée immatriculée en République Démocratique du Congo
sous le numéro NRC 0062 et le numéro national
d'identification K 07003X, dont le siège social est situé 549,
Avenue Adoula, Lubumbashi, Province du Katanga,
République Démocratique du Congo, représentée par son
Administrateur Directeur Général, Monsieur Laurent Tshisola
Kangoa, et son Président du Conseil d'Administration,
Monsieur Evariste Tshishimbi Katumoy (« Sodimico »):

CE

L
£ n

7

LT

f

F

LC

6)

(6)

(ei

{81

pee _
@):

ns

LE CADASTRE MINIER, à Congolese public corporation
Cétablsement publie à caractère administratif et technique)
ifstitutêd by article 12 of the law No. 007-2002 of 11 July
2002 istituting the Mining Code and organised pursuant to
Decige No. 068/2003 of 3 Aprif 2003, having its registered
offiée at the crossing of Mpolo and Colonel Éheya avenues.

inshasa, Democratic Republic of Congo, represented by its
Chief Financial Officer. Mr. Jean-Marie Kabale Kalonda and
its General Manager, Mr. Felix Mupande ("CAMT"}

FIRST QUANTUM MINERALS LIMITED, à company
incorporated under the laws of British Columbia under
company number C0726351, having its registered office at 8th
Floor — 543 Granville street. Vancouver, BC, Canada, V6C
1X8 ('FQM'):

INTERNATIONAL QUANTUM RESOURCES
LIMITED, à company incorporated under the laws of the
British Virgin Islands and registered under No. 640994, having
its registered office at Abacus Trust and Management Services
Limited Geneva place, ?nd Floor #333 Waterfront Drive, P.O
Box 3339, Road Toun, British Virgin Islands ("IQR"');

KOLWEZI INVESTMENTS LIMITED, a private limited
company Incorporated in the British Virgin Islands under
company number 280960/B VI. having its registered office at

Abacus Trust and Management Services Limited, Geneva !

Plac Floor, P.0. Box 3339 #333 Watcrfront Drive, Road
Town, Tortola, British Virgin Isiands C'KP:

CONGO MINERAL DEVELOPMENTS LIMIFED, a
private limited company incorporated in the British Virgin
Islands under company number 2717S1/BVL, having ts
registered office at Abacus Trust and Management Services

[un

{6}

(ee

LE CADASFRE MINIER. un établissement public à caractère
administratif et technique congolais, créé par l’article 12 de ta
loi n° 007-2002 du 11 juillet 2002 instituant le Code Minier et
organisé par le décret n° 068/2003 du 3 avril 2003. dont le siège
est au croisement de l'avenue Mpolo et de Favenue Colonel
Ebeya.  Kinshas République Démocratique du Congo,
représentée par son Directeur Financier, Monsieur Jean-Marie
Kabale Kalonda, et son Directeur Générat, Monsieur Felix
Mupande (le « CAM »}:

FIRST QUANTUM MINERALS LIMITED, une société
immatriculée en Colombie Britannique. Canada. sous le
numéro C07263$1. dont Îc siège social est situé 8th Floor — 543
Granville street, Vancouver, BC, Canada, V6C 1X8
(« FQM ») :

INTERNATIONAL QUANTUM RESOURCES LIMITED,
une société immatriculée aux es Vierges Britanniques sous le
numéro 649994, dont le siège social est situé Abacus Trust and
Management Services Limited Geneva place, 2nd Floor #333
Waterfront Drive, P.O Box 3339. Road Town. British Virgin
Islands (« TQR ») :

KOLWEZI INVESTMENTS LIMITED. une société privée à
responsabilité limitée immatriculée aux les Vierges
Britanniques sous le numéro 280960/BVL, dent le siège social
est situé à Abacus Trust and Management Services Limited,
Geneva Place, 2% étage, P.O. Box 3339 #333 Waterlront

Drive, Road Town, Tlortoia, Iles Vierges Britanniques
te KT»);
CONGO MINERAL DEVELOPMENTS LIMITED, une

société privée à responsabilité limitée immatriculée aux les
Vicrges Britanniques sous le numéro 271751/3 V1, dont le siège
social est situé à Abacus Trust and Management Services

(9)

ci

F
ü Le

Waterfront Drive, Road Town, Tortola, British Virgin Islands
€'CMD"}

COMPAGNIE MINIÈRE DE SAKANTA SPRL, à private

. dimited company incorporated in the DRC and registered in

Kinshasa under company number 48 866, having its registered
office at boulevard Kamanyola 1029, Lubumbashi, DRC (in
the process of being transferred to Villa Munua, rue Munua,
quartier Golf, Lubumbashi, DRC) ("Comisa"):

FRONTIER SPRL. a private limited company incorporated
in the DRC and registered in Kinshasa under company number
60-589, having its registered office at boulevard Kamanyola
1029, Lubumbashi. DRC (in the process of being transferred to

Villa Munua, rue Munua, quartier Golf, Lubumbashi, DRC)
C'Frontier"}:

KINGAMYAMBQ MUSONOT TAILINGS SARL, à private
limited company ineorporated in the DRC and registered in
Lubumbashi under company numher 9053, having its
registered office at Villa Munua. rue Munua, quartier Golf,

Eubumbashi, DRC, rèpresented by its Liquidator, Mr. Eric
Monga Mumba ('KMT"}:

ROAN PROSPECTING AND MINING SPRE, a private
limited company incorporated in the Democratie Republie of
Congo under company number 7450, having its registercd
office at Villa Munua, rue Munua, guartièr Golf. Lubumbashi.
BDRC ("RPM }; and

ENRC CONGO B.V.. a company incorporated under the laws
of the Netherlands under company number 30209807, having
its registered office at 8 Van Luijkenstraal 1071 CM
Amsterdam, the Netherlands (the "Investor").

(1

à

}

Limited, Gencva Place, 2ème étage. PO, Box 3339 #333
Watcrfront Drive, Road Town. Tortola. Iles Vierges
Britanniques (« CMD »):

COMPAGNIE MINIÈRE DE SAKANIA SPRL. une société
privée à responsabilité limitée de droit congolais, immatricuiée
à Kinshasa sous le numéro 48-866. dont le siège social est situé
boulevard  Kamanyola 1029.  Eubumbashi,
Démocratique du Congo {en cours de transfert à Villa Munua.
rue  Munua, quartier Golf. Tubumbashi République
Démocratique du Congo) (4 Comisa ») :

République

FRONTIER SPRL, une société privée à responsabilité limitée
de droit congolais, immatriculée à Kinshasa sous te numéro 60-
589, dont le siège social est situé boulevard Kamanyola 1029.
Lubumbashi, République Démocratique du Congo (en cours de
transfert à Villa Munua, rue Munua. quartier Golf, Lubumbashi,
République Démocratique du Congo) (« Frontier »):

KINGAMYAMBO MUSONOI TAILINGS SARL, une
société par actions à responsabilité limitée de droit congolais.
immatriculée à Lubumbashi sous le numéro 0083, dom le siège
social est situé Villa Munua, rue Munua, quartier Golf.
Lubumbashi, République Démocratique du Congo, représentée

par son Liquidateur Judiciaire, Monsieur Eric Monga Mumba
€ KMT »):

ROAN PROSPECTING AND MINING SPRL, une société
privée à responsabilité limitée de droit congolais, immatriculée
à Lubumbashi sous le numéro 7450, dont le siège social est
situé Villa Munua, rue Munua. quartier Golf, Lubumbashi,
République Démocratique du Congo (« RPM ») : et

ENRC CONGO B.V. une société de droit néerlandais,
immatriculée au Pays-Bas sous Le numéro 50209507, dont le
siège social est situé 8 Van [Luijkenstraat 1071 CM
Amsterdam. Pays-Bas (« l'Investisseur »)

4" h

£emipanies in the Kolwezi Failings Project.

The State and Gécamines are counterclaiming against CMD, | D.
IFC and. IDC in the ICC arbitration proceedings.

CMDiis.also engaged in a dispute against certain Affiliates of | E.
the” fnvestor in relation to the rights acquired by these l

Sodimico has raiscd inrer alia claims against Frontier and |F.
Comisa (two FQOM Group companies) in relation to their
mining licences over certain perimeters in the DRC and their

respective alleged discoveries of the Frontier and Lonshi
deposits.

The Congolese courts have ordered Comisa and FQOM to pay
Sodimico approximately USDS57 million in damages for the
alleged misuse of proprietary information of Sodimico
regarding the Lonshi deposit. Comisa has appealed against this
judement and the appeal is outstanding.

Following a judgment of the DRC supreme court of justice ina | H.
case introduced by Sodimico against the State, FOM, Frontier,
Comisa and another FQM Group company, the State has
cancelled a number of mining licences of Frontier and Comisa
and Frontier and Comisa have been required to vacate the
premises previously covered by such mining licenses, leaving
behind certain assets.

L'Etat et  Gécamines ont déposé des demandes
reconventionnelles contre CMD, SFT et IDC dans Le cadre de la
procédure d'arbitrage CCT.

CMD est également engagée dans un contentieux concernant
certaines Sociétés Affiliées de lInvestisseur en rapport avec
certains droits acquis par ces
d'Exploitation de Rejets de Kolwezi.

sociétés dans le Projet

Sodimico a intenté des actions en justice, notamment contre
Frontier et Comisa (deux membres du Groupe FQM) au sujet de
leurs permis miniers sur certains périmètres en RDC et leurs

découvertes respectives prétendues des gisements de Frontier ct
de Lonshi.

Les juridictions congotaises ont condamné Comisa et FQOM à
payer à Sodimico environ 57 millions de dollars US à titre de
dommages-intérêts pour Fusage abusif allégué d'informations
exclusives de Sodimico concernant le gisement de Lonshi.
Comisa a fait appel appel
actuellement pendant.

de cette décision, cet étant

Suite à un arrêt de la Cour suprême de justice de RDC dans une
instance introduite par Sodimico contre l'Etat, FQM, Frontier,
Comisa et un autre membre du Groupe FQM, l'Etat a annulé un
certain nombre de permis miniers de Frontier ct Comisa et il a
été ordonné à Frontier et Comisa de quitter les périmètres
précédemment couverts par ces permis miniers, les conduisant à
abandonner certains actifs sur le site,
Er)
FQM: IQR, Frontier and Comisa are disputing Sodimico’s
claims and the manner and circumstances in which the
‘judgments ‘against them were rendcred, and IQR, Frontier and
Comisa haye started ICSID arbitration procecdings against the
State (the “ICSID Arbitration”). In the context of these
proceedings, the ICSID tribunal has granted à number of
interim measures 10 IQR, Frontier and Comisa including 1he
right to take possession of all mobile equipment belonging to
them on site, subject to inventory, and fhe right Lo secure the
plant on the Frontier site.

In the common interest of all Parties and in order to allow
operations to resume at the Lonshi Mine and Frontier Mines
and at the Kolwezi Taïlings Project, FQM and the Investor are
contemplating implementing a transaction under which the
Investor would purchase from FQM the outstanding share
capital of FOM's Affiliates involved in said disputes with the
Congolese Parties as well as associated rights, assets and
claims, as further detailed in Section 3.1(A) (the
"Transaetion").

The implementation of the Transaction remains however
subject to the prior approval of the State, Sodimico, Gécamines
or, as the case may be, other DRC Entities, the prior settlement
of all disputes berween the relevant entities and an agreement
between the Investor and the Staie on the amount of the
Investor's tax liabilities associated with the purchase of said
companies and assets and their subsequent restructuring (for
greater clarity, which agreement and amount shall include
FQM'S tax liabilities, if any, and that of its Affiliates, if any,
associated with the sale of said companies and assets).

FQM, IQR, Frontier at Comisa contestent les demandes de
Sodimico ainsi que les conditions et circonstances dans
lesquelles les décisions à leur encontre ont été rendues et IOR,
Frontier et Comisa ont introduit une procédure d'arbitrage
CIRDI à l’encontre de l'Etat (l« Arbitrage CIRDI »). Dans le
contexte de cette procédure, le tribunal arbitral du CIRDI à
accordé à IQR, Frontier et Comisa un certain nombre de mesures
provisoires, y compris le droit de reprendre possession de tout
équipement de nature mobilière sur site leur appartenant. sous
réserve d'inventaire, et le droit de sécuriser l’usine du site de
Frontier.

Dans l'intérêt commun de l'ensemble des Parties ct afin de
permettre une reprise des opérations sur les Mines de Lonshi et
de Frontier, ainsi qu'en ce qui concerne le Projet d'Exploitation
de Rejets de Kolwezi, FQM et l’investisseur souhaitent réaliser
une opération par laquelle l'investisseur achèterait à FQM le
capital social émis des Sociétés Affiliées de FOM engagées dans
les litiges mentionnés ci-dessus avec les Parties Congolaises,
ainsi que les actifs, droits et actions en relation avec ces derniers,
cette opération étant décrite plus en détail à l'Article 3.1(A)
{(l'« Opération »).

La mise en œuvre de l’Opération reste toutefois subordonnée à
l'approbation préalable de l'Etat, Sodimico, Gécamines et, le cas
échéant, d’autres Entités de la RDC, de ja conelusion préalable
d'accords transactionnels mettant un terme à ces litiges entre les
parties concernées et de l'accord entre l’Investisseur et Etat sur
le montant des impôts et taxes qui seront dus au litre de
l'acquisiti des sociétés et actifs concernés et leur

restructuration ultérieure (étant précisé que cet accord et ce.

montant doivent inclure tous impôts et taxes éventuellement dus
par FQM er, le cas échéant, ses Sociétés Affiliées, relativement à
la cession des sociétés et actifs concernés).

,

MA “
vL.

“Fhereforé, the Parties have decided to enter into this
investment and settlement agreement {the Agreement") 10
satisfÿ thesb conditions and therefore enable the Transaction 10
be implemented.

AGREEMENT

INTERPRETATION

In this Agreement, the following words and expressions shal}

have the following meanings unless the context otherwise
requires:

"ICC Settlement Agreement” means the  settlement
agreement, in the Agreed Form. to be entered into between
CMD, IDC, IFC, Gécamines and the State or on their behalf in
respect of the international arbitration proceedings before the
ICC Tribunal appointed under 161918/ND:

"Kolwezi Settlement Agreement" means the settlement
agreement, in the Agreed Form, to he entered into between
Gécamines, CAMI, the State, KMT and CMD. in respect of
the Kilo Judgment;

"Sodimico Settlement Agreement" means the settlement
agreement, in the Agreed Form. to be entered into between the
State, Sodimico, FQM, IQR, Comisa and Frontier, in respect
of the Sodimico judgment;

"'Retained Assets" means rights, title and interest of any
member of the FQM Group in DRC wbich are not subject to
the Transaction, as agreed between FQM and the Investor, and
which include, without limitation, the shares in Congolese
Zinc Investments, Zincongo andKatanga Prospecting &

Mining;
J
4° A
AY

En conséquence, les Parties ont décidé de conclure cette
convention de transaction et d'investissement (la
« Convention ») afin de satisfaire aux conditions exposées ci-
dessus et, par suite, de permettre la mise en œuvre de
l'Opération.

IL EST CONVENU CE QUI SUIT :

1.

1.1

INTERPRETATION

Sauf si le contexte l'exige autrement, les termes et expressions
définis ci-après ont dans la présente Convention la signification
suivante :

«Accord  Transactionnel CCI» désigne l'accord
transactionnel devant être conclu selon le Modèle Convenu par
CMD, IDC, SFI, Gécamines et l'Etat, ou en leur nom et pour
leur compte, en ce qui concerne la procédure d'arbitrage
international introduite devant la cour internationale d'arbitrage
de la CCI sous la référence 161918/ND :

« Accord Transactionnel Kolwezi» désigne l'accord
transactionnel devant être conclu selon le Modèle Convenu par
Gécamines, le CAMI, l'Etar, KMT et CMD, ou en leur nom et
pour Le compte, en ce qui concerne le Jugement Kolwezi :

« Accord Fransactionnel Sodimico» désigne l'accord
transactionnel devant être conclu selon le Modèle Convenu par
l'Etat, Sodimico, FQM, IQR, Comisa et Frontier en ce qui
concerne la Jugement Sodimico ;

« Actifs Conservés » désigne les droits. titres et intérêts de tout
membre du Groupe FQM en RDC qui ne font pas l’objet de

l'Opération, tel que convenu entre FQM et l'investisseur, et qui.

comprennent, notamment, les actions de Congolese Æine
Invesiments, Zincongo et Katanga Prospecting & Mining

/

Te

“Comisa Shares" means 1,000 shares of 1,000 Congolese
Francs each, comprising the entire issued share capital of
Comisa;

"Frontier Shares" means 1,900 shares of USD100 each.
comprising the entire issued share capital of Frontier, other
than shares owned by the State;

"KI Shares" means 1,000 shares of USD!.00 each, comprising
the entire issued share capital of KI;

"RPM Shares” means 1.000 shares of 28,800 Congolese
Francs each, comprising the entire issued share capital of
RPM;

"Tax Authority" means any taxing, customs or other authority
competent to impose any Tax or customs liability;

"ICC" means the International Chamber of Commerce;

"ICSID" means the International Centre for Seitlement of
Investment Disputes in Washington, United States of America;

"Control" means the control of ane corporate entity over
another in the meaning of Article L 233-3-1 of the French code
of commerce;

"Longstop Date" means 31 May 2012 (or such later date as
the Parties may agree in writing):

"Effective Date of the Transaction" means such date on
which the Transaction shall be implemented, as shall be
notified jointly to the other Parties by FQM and the Investor:

{

« Actions de Comisa » désigne 1.000 actions de 1.000 Francs
Congolais chacune, constituant Pentièreté du capital social de
Comisa ;

« Actions de Frontier » désigne 1.900 actians de 100 Dollars
US chacune, soit l'intégralité des actions constituant l’entièreté
du capital social de Frontier autres que Les actions détenues par
PEtat ;

« Actions de KT» désigne 1.000 actions de 1,00 dollar US
chacune, constituant l’entier capital social émis de KI;

« Actions de RPM» désigne 1.000 actions de 28.800 Francs
Congolais chacune, constituant l’entier capital social de RPM :

«Autorité Fiscale» désigne toute auiorité fiscale ou
douanière, où toute autre autorité compétente pour imposer
toute Responsabilité et Dette en matière d'Impôts et Taxes :

« CCT » désigne la Chambre de Commerce internationale ;

« CERDI » désigne le Centre Internationai pour le Règlement
des Différends relatifs aux Investissements à Washington,
Etats-Unis d'Amérique ;

«Contrôle» désigne le contrôle exercé par une personne
morale sur une autre au sens de l’article L. 233-3-] du code de
commerce français :

« Date d’Echéance» désigne le 31 mai 2012 (ou toute date
postérieure que conviendraient les Parties par écrit) ;

« Date de Réalisation de l'Opération » désigne la date à
laquelle l'Opération sera réalisée, comme cela sera notifié aux

autres Parties conjointement par FQM et l’Investisseur :
4 DR
TT « : ;
ns p—
pur c£

À

"DRC Law" means the law applicable in DRC;

À.

"Claims" means any and all causes of action, claims, suits,
proceedings, liabilities, damages, grievances, executions,
jedgiments, appeals, demands. rights and/or actions of any
néfure whatsoever, whether at law or in equity, tort or contract,

” statutory or otherwise (whether existing or potential at the date

hereof, matureë or unmatured, accrued, absolute, contingent,
disputed or otherwise), and (to the extent already initiated)
whether initiated and/or pursued through court or arbitration
proceedings, winding-up, liquidation or  bankruptey
proceedings or any other action of a substantially similar
nature, and “Claim” shall be construed accordingly:

"Released Claims” shall mean any and all actual or purported
Claims waived, released and/or discharged as set out in
Sections 22 and 2.3 below:

"Mining Interests' means all exploration, exploitation or
taïlings licences, permits or interests in real property currently
held by FQM or other members of the FOM Group in the
DRC, other than the Retained Assets.

"DRC Entity" means any Governmental Entity (including any
Tax Authority) in the DRC, as well as any political
subdivision, entity, agency or instrumentality  thereof,
including without limitation CAML. and any of their respective
Affiliates;

« Droit Congolais » désigne le droit applicable en RDC ;

«Droits et Actions » désigne tous fondements d'actions,
réclamations, procès, dommages-intérêts, griefs, jugements,
arrêts et/ou toutes créances, actions en justice, décisions de
justice y compris en appel, procédures, responsabilités, voies
d'exécution, demandes, et tous droits et/ou actions, quelle que
soit leur nature, et que leur fondement soit délictuel,
contractuel, quasi-délictuel, quasi-contractuel, légal ou autre,
(que de tels droits et actions soient nés ou simplement potentiels
à la date des présentes, et qu'ils soient exigibles ou nan, échus
ou non, conditionnels ou non, contestés ou non) et, (dans le cas
où ils auraient été mis en œuvre), qu'ils aient été mis en œuvre
ou poursuivis au travers d’une procédure juridictionnelle ou
arbitrale, d’une procédure de dissolution, de liquidation ou de
toute procédure collective, ou toute autre procédure similaire, et
« Droit et Action » désigne l’un où l’une quelconque de tels
Droits et Actions ;

« Droits et Actions Abandonnés » désigne tous et chacun des
Droits et Actions existants ou potentiels, ayant fait l'objet d'un
abandon, d’un désistement ou d’une décharge conformément
aux Articles 2.2 et 2.3 ci-dessous :

«Droits Miniers» désigne tous permis de recherche,
d'exploitation et d’exploitation de rejets et tous droits où
intérêts immobiliers actuellement détenus par FQM ou d’autres
membres du Groupe FOM en RDC, à l'exception des Actifs
Conservés ;

« Entité de la RDC » désigne toute Entité Gouvernementale œ

compris toute Autorité Fiscaie) en RDC, ainsi que CLEA

composante d'une telle Entité Gouvernementale, y campris

politique, et toute entité juridique, agence, tout établis$èment,

ou toute émanation d'une telle Entité Gouvemenéyitale, 2
#

"Governmental Entity" means any supra national, national.
state, provincial, municipal or local government (including any
subdivision, court, administrative agency or commission or
other authority of the same) or any quasi govemmental,
industry or trade or private body exercising any regulatory or
Guasi regulatory, taxing, importing or other governmental or
quasi governmental power or authority, including securities
exchanges and competition authorities:

“Subsidiary" means, wilh respect Lo any company, another
company Controlled by such company, and “Subsidiaries"
shall be construcd accordingly:

“FQM Group" means FQM and its Affiliates from time to
time and the expression "member of the FOM Group” shall
be construed accordingly;

"IDC" means the Industrial Development Corporation of

South Africa;

"Tax" means all forms of taxation, ducs, duties, customs
duties. imposts, levies, royalties, fees and rates of any
jurisdiction whenever and wheresoever charged, imposed or
deducted, or otherwise payable as a conséquence of any
direction or order of any Tax Authority, together with ail
interest, penalties and fines incidental or relating to or arising
in connection with any and ail such taxes, dues, duties,
imposts, levies and rates and "Taxes" shall be construed
accordingiy.

compris sans limitation, le CAMI, et toutes leurs Sociétés
Affiliées respectives :

«Entité  Gouvernementale» désigne toute entité
Supranationale, nationale, étatique, provinciale, municipale ou
toute collectivité locale (y compris, dans chaque cas, toutes
leurs composantes, juridictions, agences ou commissions
administratives ou toutes autres autorités similaires) ainsi que
toute entité semi-publique, industrielle où commerciale ou toute
autre entité privée exerçant toute fonction. tout pouvoir ou toute
autorité réglementaire ou quasi-régiementairc, fiscal(e) ou
douanier(ère), y compris les autorités de contrôle des marchés
financiers et les autorités compétentes en matière de
concurrence :

« Filiale» désigne, pour toute société. une autre société
Contrêlée par cette société et « Filiales » scra interprété en
conséquence :

« Groupe FQM » désigne, à tout moment considéré, FOM et
ses Sociétés Affiliées et l'expression « membre du Groupe
FOM » sera interprétée en conséquence ;

«IDC » désigne la société Industrial Development Corporation
of South Africa :

«Impôt et Taxe » désigne toute forme d'imposition ou de
taxation, tous droits, droits de douane. impôts, contributions,
prélèvements, redevances, versements où taux applicables dans
TOUL pays, quels que soient le moment et le lieu auxquels ils
seraient appliqués, imposés, prélevés ou déduits, ou, plus
généralement, exigibles par suite de toute décision ou
instruction d'une Autorñé Fiscale, ainsi que tous intérêts,
pénalités el amendes résultant de. ou se rattachant à, Fun ou
Fune quelconque de tels impositions, taxations. droits,
contribution, prélèvements, redevances. versements OÙ taux, et
i

£

LE OR

"Business Day" means, with respect to any Party, a day (not
being a Saturday or a Sunday) on which banks generally are
open for the transaction of normal banking business in the
Ajurisdiction where such Party is incorporated;

“DRC Judgment” means any decision or judgment of any
court in DRC;

"Kolwezi Judgment” means the DRC Judgemenits rendered at
the request of Gécamines, CAMI and the State against KMT
and CMD, including the Kinshasa/Gombe Court of Appeal’s
decision of 10 March 2010;

“Sodimico Judgment" means the DRC Judgements rendered
at the request of Sodimico against, inter alia, FQOM, Comisa
and Frontier, including the Commercial Court of
Lubumbashi’s decision of 12 March 2010 and any related
appeal judgment and the DRC Supreme Court's decision of
14 May 2010;

"ICSID Withdrawal Letter" means the claim withdrawal
letter, in the Agreed Form, to be executed between Frontier,
Comisa, IQR and the State or on their behalf and sent to the
ICSID tribunal, in respect of the international arbitration
proceedings before the ICSID;

"Frontier Mine" means the Frontier copper mine located near
the town of Sakania in the Katanga Province of the DRC,
approximately 35 kilometers north west of Ndola, Zambia,
corresponding to the license areas and mineral substances
which are or were defined by Permit no. 562 (Reference
CAMLCE/2455/2006) and Permit no. 646 (Reference

RE

« Impôts et Taxes » sera interprété en conséquence.

« Jour Ouvrable » désigne, pour chaque Partie, un jour (autre
que les samedis et dimanches) pendant lequel les banques sont
habituellement ouvertes pour la réalisation d'opérations de
banque habituelles dans le lieu de situation du siège de cette
Partie ;

« Jugement en RDC » désigne tout jugement, arrêt ou décision
d’une juridiction en RDC ;

« Jugement Kolwezi » désigne les Jugements en RDC rendus à
la demande de Gécamines, le CAMI et l'Etat à l'encontre de
KMT et de CMD, notamment la décision de la Cour d'Appel de
Kinshasa-Gombe en date du 10 mars 2010 ;

« Jugement Sodimico » désigne les Jugements en RDC rendus
à la demande de Sodimico à l’encontre, notamment, de FQM,
Comisa et Frontier, y compris, le jugement du Tribunal de
Commerce de Lubumbashi en date du 12 mars 2010 et la
décision de la Cour Suprême de RDC en date du 14 mai 2010 ;

« Lettre de Désistement CIRDI» désigne la lettre de
désistement d’instance devant être signée selon le Modèle
Convenu par Frontier, Comisa, IQR et l'Etat, ou en leur nom et
pour leur compte, et envoyée au tribunal arbitral du CIRDI en
ce qui concerne la procédure d'arbitrage international introduite
devant le CIRDI ;
« Mine de Frontier » désigne la mine de cuivre Frontier située
à proximité de la commune de Sakania, dans la province du
Katanga de la RDC, à environ 35 kilomètres au nord-oues:
Ndola en Zambie, correspondant au(x) périmètre(s) et
substances minérales qui sont ou étaient définis dans les pegmis
n° 562 (référence CAMI/CE/2455/2006) et n° 646 (réfénce
a

rer rer ET EE ES

CAMI/CE/2458/2006), ainsi que l’usine de traitement et toutes
infrastructures associées et autres équipements situés sur ce(s)
périmètre(s) :

CON
Ca <  PCAMVCE/2458/2006), together with the processing plant and
Ra :

K< + apy; and all associated infrastructure and other equipment
2 locafed thereon;

"Edfishi Mine“ means the Lonshi mine located in the Congo
Ré@le region of the Province of Katanga in the DRC,
..« #Béfresponding to the areas and mineral substances which are or
URL M were defined by Permit no. 551 (Reference
CAMI/CE/58/2003), together with all infrastructure and

« Mine de Lonshi » désigne la mine de Lonshi située dans la
botte du Katanga, dans la Province du Katanga en RDC,
correspondant au(x) périmètre(s) et aux substances minérales
qui sont ou étaient définis dans le permis n° 551 (référence
CAMVCE/58/2003) ainsi que toutes les infrastructures et

Peer

associated equipment located thereon;

“Agreed Form" means, in relation to a document, the form of
that document which has been agreed between the Parties and
attached hereto:

"Parties" means the Parties to this Agreement and "Party"
means any one of them;

"Released Persons" shall mean all persons and entities
released from Claims pursuant to Sections 2.2 and 2.3 below
(with each such person or entity being “a Relcased Person");

"Losses" in respect of any matter, event or circumstance
includes all demands, claims, actions, proceedings, damages,
payments, losses, costs (including legal and other professional
costs), expenses or other Liabilities plus any applicable value
added or sales tax (including interest and penalties) arising or
incurred in connection with such malter, event or
circumstance:

"Kolwezi Tailings Project” means the tailings project situated
in the territory of Mutshatsha, District of Kolwezi, in the
Katanga Province of the DRE, including (i) such rights, title
and/or interest in the tailings contained thereat as is or was

équipements associés situés sur ce(s) périmètre(s) ;

« Modèle Convenu » désigne, pour un document, le modèle de
ce document. tel que convenu par les Parties et joint aux
présentes ;

« Parties» désigne les Parties à la présente Convention et
« Partie » désigne l'une quelconque d’entre elles ;

« Personnes Libérées » désigne toutes personnes physiques ou
morales, ou toutes autres entités, bénéficiant d’un abandon,
d’un désistement ou d'une décharge de Droits et Actions
conformément aux Articles 2.2 et 2.3 ci-dessous, (ces
personnes et entités étant chacune une « Personne Libérée ») ;

« Pertes » désigne, relativement à toute matière, circonstance
ou évènement, toute demande, droit et action, procédure,
dommages-intérêts, paiement, perte, coût, frais et dépenses (y
compris les coûts, frais et dépenses juridiques et autres coûts,
frais et dépenses professionnels) et autres Responsabilités et
Dettes, augmentés de tout impôt et taxe sur la valeur ajoutée ou

sur le prix de vente (y compris tous intérêts et pénalités),
résultant d’une telle matière, circonstance ou d'un tel

évènement ;

« Projet d'Exploitation de Rejets de Kolwezi» désigne le
projet d’exploitation de rejets miniers situé dans le territoire de
Mutshatsha, dans la région de Kolwezi, province du Katanga en

conférred by the Tailings Exploitation Permit No. PER 652,
transfépred ta KMT by Gécamines in May 2604 and (if) all
infrastructure and associated equipment (including, without
Jim itièn, the processing plant) located therear;

Re

"Properties" means, collectively, the Frontier Mine, the
Lonshi Mine, the Kolwe/i Tailings Project and any Mining
Interest, and "Property" means any one ofthem:

"DRC" means tie Democratic Republic of Congo,

“DRC Liability" means () ans Liabilitt owing by à Target
Company, or any of hs Subsidiaries, to the State or any DRC
entity and (ii) any Liability arising out of any Claims initiated
against any member of the FQOM Group before, or as a result of
any pronouncement, judgment or ruling of, the DRC courts or
any other adjudicative body in the DRC {including any DRC
Jadgment}; and "DRC  Liabilities" shall be construed
accordingly:

“"Liabilities" means any and all liabilities and obligations of
every kind and description whatsoever, whether such liabilities
or obligations are matured or unmatured, accrucd, absolute,
contingent. disputed or otherwise, and "Liability" shall be
construed accordinglv:

“IEC" means the International Finance Corporation:

#\,

RDC, comprenant {i) les droits, titres et intérêts dans les rejets
concernés, tels qu'ils sont ou étaient définis par le Permis
xploïtation des Rejets n° PER 652. transféré à KMT par
Gécamines en mai 2004, et (ii) toutes infrastructures et
équipements associés (y compris, notamment. l'usine de
traitement des rejets) situés sur le périmètre de ce projet :

« Projets Miniers» désigne, collectivement, la Mine de
Frontier. la Mine de Lonshi, le Projet d'Exploitation de Rejets
de Kohvezi et tout Droit Minier et « Projet Minier » désigne
l'un, quelconque, de ces Projets Miniers :

« RDC » désigne la République Démocratique du Congo :

« Responsabilité et Dette en RDC» désigne (i) toute
Responsabilité d'une Société Cible ou de l'une quelconque de
ses Sociétés Affiliées. envers l'Etat ou toute Entité de la RDC
et (ii) toute Responsabilité et Dette résultant de tout Droit et
Action mis en œuvre à l'encontre de tout membre du Groupe
FQM devant les juridictions de la RDC où toute autorité
juridictionnelle en RDC, ou résultant de tout jugement, décision
ou autre prise de position de toute juridiction de la RDC ou
autre autorité administrative ou juridictionnelle en RDC (y
compris tout Jugement en RDC) et « Responsabilités et Dettes
en RDC » sera interprété en conséquence :

« Responsabilités et Dettes » désigne toutes responsabilités,
dettes et obligations de toute nature et quelle qu'en soit la
qualification, et que de telles responsabilités. dettes ct
oëligations soient échucs, exigibles, conditionnelles et

” a itiite" means, in relation to any Party, any company over
which Such Party has Control, any company having Control
over Ah Party, or any Subsidiary of a company having
Conÿtdlover such Party, in each case from time to time:

“Target Companies" means Comisa, Frontier, KI, RPM and
their Subsidiaries (including CMD and KMT), "Target
Company” means any of them.

SETTLEMENT OF
RELEASES OF CLAIMS

DISPUTES AND MUTUAL

In consideration for the Transaction and the terms of this
Agreement and their reciprocal and mutual covenants, waivers
and releases and the conditions set forth herein,

(Aÿ FOM and IQR shall. and FOM shall procure that its
relevant Affiliates and {where relevant) IFC and IDC
shall, and

{B) the State and CAMI shall, and the State shall procure
that the relevant DRE Entities shall. and

{C) Sodimico and Gécamines shall, and

{D} CMD. Comisa. Frontier, KMT and RPM shal!

enter into the settlement agreements and execute the claim
withdrawal letters relevant te each of them, as set out in
Section 2.2, being specified that all Parties procure that none
of the settlement agreements and the withdrawal letter shall be
registered or lodged with the {CC, the ICSID or the relevant
DRC courts before the Effective Date of the Transaction.

PF PF.

« Société Affiliée » désigne, pour toute Partie et à tout moment
considéré, toute société Contrôlée par cette Partie, toute société
Contrôlant cette Partie, ou toute Filiale d’une société Contrôlant
cette Partie ;

« Sociétés Cibles » désigne Comisa. Frontier, KI, RPM et leurs
Filiales (y compris, notamment, CMD et KMT}. et « Société
Cible » désigne l’une quelconque d’entre elles.

RESOLUTION TRANSACTIONNELLE DES
DIFFFRENDS ET ABANDON RECIPROQUE DE
DROITS ET ACTIONS

Au regard de l'Opération, des termes de la présente Convention,
de leurs engagements, renonciations et désistements réciproques
ainsi que des autres conditions énoncées aux présentes,

{A) FOM et IQR s'engagent à conclure, et FOM se porte
fort de ce que ses Sociétés Affiliées concernées et.
lorsqu'il y a lieu la SFI et IDC, concluront ; et

(B) L'Ftat et le CAMIT s'engagent à conclure, et l'Etat se
porte fort de cc que les Entités de la RDC concernées
concluront ; et

(C) Sodimico et Gécamines s'engagent à conclure : ct

{D} CMD, Comisa, Frontier, KMT et RPM s'engagent à
conclure :
les accords transactionnels et signer les lettres de désistement
qui les concernent, comme cela est précisé à l'Article 2.2, étant
entendu que chacune des Parties s'engage à ce qu'aucun accort
transactionnel et aucune lettre de désistement ne soit enregist
où déposé auprès de la CCI, du CIRDI où des juridiétions
compétentes en RDC avant la Date de Réalisadéh | de

l'Opération. F Â
CT

CE

FR ÉRRReRRRÆeR RÆRRÆ

2.2 Settlèment agreements and claim withdrawal letters:

(A) ICSID Withdrawal Letter

Q

2)

As a confirmation of the full and final
settiement of all Claims subject to the ICSID
Atbitration or relating thereto, the ICSID
Withdrawal Letter in the Agreed Form set out
in Schedule L shall be executed by Frontier,
Comisa, IQR and the State or on their behalf;
and

Frontier, Comisa, IQGR and the State shall take
such steps as may be necessary following the
Effective Date of the Transaction to cause the
ICSID Withdrawal Letter to be acknowledged
by the ICSID and the ICSID Arbitration to be
terminated.

(B} ICC Settlement Agreement

a

@2)

As à confirmation of the full and final
settlement of all Claims subject ta the [CC
Afbitration or relating thereto, the ICC
Settlement Agreement in the Agreed Form set
out in Schcdüle 2 shall be executed by CMD,
TFC, IDC, Gécamines and the State or on their
behalf; and

CMD, IFC, IDC, Gécamines and the State
shall take such steps as may be necessary
following the Effective Date of the
Transaction to cause the ICC Claim

|
22

Accords transactionnels et lettres de désistement :

(A) Lettre de Désistement CIRDI

a)

@2)

Afin de confirmer le règlement transactionnel
complet et définitif de tous leurs Droits et
Actions faisant l’objet de l’Arbitrage CIRDI où
en lien avec celui-ci, Frontier, Comisa, IQR et
l'Etat s'engagent à signer, ou à faire signer en
leur nom et pour leur compte, la Lettre de
Désistement CIRDI conformément au Modèle
Convenu, joint en Annexe 1 : et

Frontier, Comisa, IQR et l’Etat s'engagent à
prendre toutes les mesures nécessaires à
compter de la Date de Réalisation de
l'Opération afin que le CIRDI prenne acte de Ja
Lettre de Désisèment CIRDI et qu’en
conséquence il soit mis fin à l’Arbitrage
CIRDI.

(B) Accord Transactionnel CCI

Q)

2

Afin de confirmer le règlement transectionnei
complet et définitif de tous leurs Droits et
Actions faisant l’objet de l’Arbitrage CCI ou en
lien avec celui-ci, CMD, SF1, IDC, Gécamines
et l'Etat s'engagent à conclure, ou à faire
conclure en leur nom ét pour leur compte
l'Accord lransactionnel CCI conformément au
Modèle Convenu, joint en Annexe 2 : et

CMD, SFL
s'engagent

IDC, Gécamines et

à prendre toutes les

PEtat
mésures

A

2 TT
nécessaires à compter de la Date de Le à F
= FES,
eu

Setilerent agreements and claim withdrawal letters:

a

@)

El
+ SESID Withdrawal Letter

As a confirmation of the full and final
séttlement of all Claims subject to the ICSID
Aïbitration or relating thereto, the ICSID
Withdrawal Letter in the Agreed Form set out
in Schedule 1 shall be executeë by Frontier,
Comisa, IQR and the State or on their behalf:
and

Frontier, Comisa, IQR and the State shall take
such steps as may be necessary following the
Effective Date of the Transaction to cause the
ICSID Withdrawal Letter to be acknowledged
by the ICSID and the ICSID Arbitration to be
terminated.

(B) ICC Settiement Agreement

(o)

@)

As a confirmation of the full and final
settlement of all Claims subject to the ICC
Arbitration or relating thereto, the 1CC
Settlement Agreement in the Agreed Form set
out in Schedule 2 shall be executed by CMD,
IFC, IDC, Gécamines and the State or on their
behalf, and

CMD, IFC, IDC, Gécamines and the State
shall take such steps as may be necessary
following the Effective Date of the
Transaction to cause the ICC Claim

16

2.2

A

Accords transactionnels et lettres de désistement :

(A)
@)

@)

Lettre de Désistement CIRDI

Afin de confirmer le règlement transactionnel
complet et définitif de tous leurs Droits et
Actions faisant l’objet de l’Arbitrage CIRDI ou
en lien avec celui-ci, Frontier, Comisa, IQR et
PEtat s'engagent à signer, ou à faire signer en
leur nom et pour leur compte, la Lettre de
Désistement CIRDI conformément au Modèle
Convenu, joint en Annexe 1 ; et

Frontier, Comisa, IQR et l'Etat s'engagent à
prendre toutes les mesures nécessaires à
compter de la Date de Réalisation de
POpération afin que le CIRDI prenne acte de la
Lettre de Désistement CIRDI et qu’en
conséquence il soit mis fin à l’Arbitrage
CIRDI.

GB) Accord Transactionnel CCI

Q)

@)

Afin de confirmer le règlement transactionnel
complet et définitif de tous leurs Droits et
Actions faisant l'objet de l’Arbitrage CCI ou en
lien avec celui-ci, CMD, SFI, IDC, Gécamines
et l'Etat s'engagent à conclure, ou à faire
conclure en leur nom et pour leur compte
l'Accord Transactionnel CCI conformément au
Modèle Convenu, joint en Annexe 2 : et

CMD, SFl, IDC, Gécamines et l’Egf
s’engagent à prendre toutes les *

EEE

(©)

(D)

Withdrawal Letter to be acknowledged by the
ICE and the ICC Arbitration to be terminated.

Kolwezi Settlement Agreement

Gécamines, CAML the State, KMT and CMD shal!
execute the Kolwezi Settlement Agreement in the
Agreed Form set out in Schedule 3, in full and final
settlement of the Claims subject to the Kolwezi
Judgment or relating thereto, and as an irrevocable
waiver by Gécamines, the State and CAM] to enforce
their righis under the Kolwezi Judgment, incuding
their rights to receive payment of any DRC Liabilities
from KMT and/or CMD under the same.

Sodimico Setticment Agreement

@) The State, Sodimico, FQM, IQR, Comisa and
Frontier shall execute the Sodimico Settlement
Agreement in the Agreed Form set out in
Schedule 4, in full and final sctilement of the
Claims subject to the Sodimico Judgment or
relating thereto, and as (i) an irrevocable
waiver by Sodimico to enforce its rights under
the Sodimico Judgement, including its rights
to receive payment of any DRC Liabilities
from FQM, Comisa and/or Frontier under the
same and (ii) an irrevocable waiver by FQM,
Comisa and Frontier of any right or action
they may have against or in relation to the
decision of the Supreme Court of 14 May

de l’Opération afin que la Cour internationale
d'arbitrage de la CCI prenne acte de l'Accord
Transactionnel CCI et de La lettre de
désistement correspondante et qu’il soit en
conséquence mis fin à l’Arbitrage CCI.

(C) Accord Transactionnel Kolwezi

Gécamines, le CAMI, l'Etat, KMT et CMD concluront
PAccord Transactionnel Kolwezi conformément au
Modèle Convenu, joint en Annexe 3, comme règlement
complet et définitif de leurs Droits et Actions faisant
l'objet du Jugement Kolwezi ou en lien avec celui-ci et
à titre de renonciation irrévocable de Gécamines, l'Etat
et le CAM] à faire valoir leurs droits au titre du
Jugement Kolwezi, y compris leurs droits au paiement
de toute somme due au titre de toute Responsabilité et
Dette en RDC de KMT et/ou CMD en application du
Jugement Kolwezi,

(D) Accord Transactionnel Sodimico

D) L'Etat Sodimico, FQM, IQR, Comisa et
Frontier concluront l’Accord Transactionnei
Sodimico conformément au Modèle Convenu,
joint en Annexe 4, comme règlement complet
et définitif de leurs Droits et Actions faisant
l’objet du Jugement Sodimico ou en lien avec
celui-ci (1) à titre de renonciation irrévocable de
Sodimico à faire valoir ses droits au titre du
Jugement Sodimico, y compris ses droits au
paiement de toute somme due au titre de toute
Responsabilité et Dette en RDC de FOM,
Comisa etou Frontier en application du
Jugement Sodimico et (ii) à tite de
renonciation irrévocable de FOM, Comisa ét:

FR

PR RRRRPRRRRREERET

@2)

2010 and its implementation and in particular
the withdrawal of their mining rights relating
to the Lonshi Mine and Frontier Mines; and

The State, Sodimico, FQM, Comisa and
Frontier shall take such steps as may be
necessary following the Effective Date of the
Transaction to cause any proceedings related
ta the Sodimico Judgement to be términated.

23 Furthermore, in consideration for the Transaction and the
terms of this Agreement and their reciprocal and mutual
covenants, waivers and releases and other conditions set forth
herein, The Parties undertake the following:

(A) FOM and IQR waiver of Claims and release

on

Each of FOM and IQR irevocably and
unconditionally waives, releases and forever
discharges and FQM shall procure that each
member of the FQM Group (including,
without limitation, the Target Companies but
only as long as they are members of the FOM
Group)  irrevocably and unconditionally
waives, releases and forever discharges any
and all Claims and any and ail other judicial or
administrative proceedings relating to or
arising in connection with the Properties
and/or the subject matter of the ICC
proceedings, the ICSID proceedings, the
Sodimico Judgment and/or the Kolwezi
Judgment which they have or may have
against the State, Sodimico, Gécamines or any

23

Frontier à tous droits et actions qu’ils
pourraient avoir à l'encontre ou au sujet de
l'Arrêt de la Cour Suprême en date du 14 mai
2010 et son exécution, en particulier le retrait
de leurs droits miniers relatifs aux Mines
Lonshi et Frontier ; et

@2) L'Etat, Sodimico, FQM, Comisa et Frontier
s'engagent à prendre toutes les mesures
nécessaires après la Date de Réalisation de
l'Opération afin qu’il soit mis fin à toutes
procédures relatives au Jugement Sodimico.

En outre, au regard de l'Opération, et des termes de la présente
Convention, de Îeurs engagements, renonciations et
désistements réciproques, ainsi que des autres conditions
énoncées aux présentes, les Parties s’engagent comme suit :

(A) Renonciation de FQM et IQR à leurs Droits et Actions

(1) FQM et IQR renoncent chacune
inconditionnellement,  irrévocablement et
définitivement, et FQM se porte fort de ce que
chaque membre du Groupe FQM (y compris,
sans limitation, les Sociétés Cibles mais
seulement tant qu’elles demeureront membres
du Groupe FQM) renonce
inconditionnellement, irrévocablement et
définitivement, à tous Droits et Actions et
toutes autres procédures judiciaires ou
administratives relatives aux Projets Miniers ou
s'y  rattachant, etfou faisant l’objet de
l’Arbitrage CCI de l'Arbitrage CIRDI, du
Jugement  Sodimico et/ou du Jugement

Kolwezi, qu'elies auraient exercés ou dont-elles
pourraient se prévaloir contre l'Etat, Soi so,
# F)
& f Me
un A CR
TT i

«à
/ es

@

DRC Enüities and the Target Companies and
their respective  shareholders,  Affiliates,
directors,  officers, employees, agents,
attorneys and advisors in full and final
settlement of all such Claims and/or
proceedings, provided. however that such
waiver, release and discharge shali not apply
to events occurring subsequent to the Effective
Date ofthe Transaction.

FQM and IQR shall (and FQM shall procure
that each member of the FQM Group
Gneluding, without limitation, the Target
Companies but oniv as long as they are
members of the FQM Group} shall) not claim,
sue, commence, voluntarily aid in any way,
prosecute or cause lo be commenced or
prosecuted any Releascd Claim against a
Released Person or the Investor (or any of the
Investor's Affiliates).

(B} The Target Companies waiver of Claims and release

o

Each of KI, CMD, Comisa, Frontier, KMT
and RPM irrevocably and unconditionally
waives, releases and forever discharges any
and ali Claims and any and all other judicial or
administrative proceedings relating to or
arising in connection with the Properties
subject matter of the ICC

and/or the

io

k

ë

(B)

Û

@)

Gécamines où tout autre Entité de la RDC, les
Sociétés Cibles, ainsi que leurs actionnaires,
Sociétés Affiliées, administrateurs, directeurs,
employés, représentants, avocats et conseillers
respectifs comme règlement transactionnel
complet et définitif de tels Droits et Actions et
autres procédures, étant_ toutefois précisé que
cette renonciation ne s'étend pas aux causes et
évènements postérieurs à la Date de Réalisation
de l'Opération.

FQM er IQR s'engagent chacune (et FQM se
poric font de ce que chaque membre du Groupe
FQM (ÿ compris, sans limitation, les Sociétés
Cibles, mais seulement tant qu'elles
demeureront membres du Groupe FQM)
s'engage) à ne pas initier d'actions ni de
poursuites contre une Personne Libérée ou
l'Investisseur (ou toute Société Affiliée de
Plnvestisseur) au titre de l’un, quelconque, des
Droits et Actions Abandonnés, et à ne pas
favoriser ni soutenir délibérément en aucune
façon de telles actions où poursuites.

Renonciation des Sociétés Cibles à leurs Droits et

Actions

(Le)

KE CMD, Comisa, Frontier, KMT et RPM
renoncent chacune  inconditionnellement,
irrévocablement et définitivement à tous Droits
et Actions et toutes autres procédures
judiciaires ou administratives relatives aux
Projets Miniers où s’y rattachant, et/ou faisant
Vobjet de j’Arbitrage CCI. de l’Arbitrage

m.

{EC} The State and C AMI waiver of Claims and release ! (C)

ci

Le

proceedings. the ICSID proceedings. the
Sodimico Judgment and/or the Kolwezi |
Judgment which they have or may have
against the State, Sodimico, Gécamines or any
DRC Fntities and the Target Companies and
their respective  shareholders,  Affiliates.
directors,  officers, employees, agents,
altorne advisors in full and final
settlement of all such Claims and/or
proceedings. provided however that such
waiver, release and discharge shall not apply
to events occurring subsequent to the Efective
Date ofthe Transaction: and |

and

Each of Ki, CMD, Comisa, Frontier, KM €)
and RPM shall not claim, sue. commence,
voluntarily aid in any way, prosccute or cause
to be commenced or prosccuted ans Released
Claim against a Released Person or the
Investor (or any ofthe Investor’s Affiliates).

Actions

The State and CAMI irrevocablÿ and €)
unconditionalls waive. release and forever
discharge and the State shail procure that all
DRE Entities irrevocably and unconditionalls
waive, release and forever discharge any and
all Claims. any and all other judiciat or
administrative proceedings and any and ail
DRE Liabilities relating to or arising in
connection with the Target Companies, the

RE

CIRDT. du Jugement Sodimico evou du
Jugement Kohvezi, qu'elles auraient excrcés ou
dont elles pourraient se prévaloir contre l'Etat,
Sodimico, Gécamines ou tout autre Entité de la
RDC, les Sociétés Cibles, ainsi que leurs
actionnaires. Sociétés Affilies.
administrateurs, directeurs, employés,
représentants, avocats ot conscillers respectifs
comme règlement transactionnel complet et
définitif de tels Droits et Actions et autres
procédures, étant toutefois précisé que cctte
io ne s'étend pas aux causes et
évènements postérieurs à la Date de Réalisation
de l'Opération.

renonciati

KI CMD. Comisa. Frontier. KMF et RPM
s'engagent chacune à ne pas initier d'actions ni
de poursuites contre une Personne Libérée où
l'investisseur (ou toute Société Affiliée de
l'Investisseur) au titre de l'un. quelconque. des
Droits et Actions Abandonnés, et à ne pas
fivoriser ni soutenir délibérément en aucune
façon de telles actions où poursuites.

Renoneiation de l'Etat et du CAMI à leurs Droits et

L'Etat et le CAMI
inconditionnellenent.

définitivement, et [
toute

renoncent chacun
irrévocablement  &t
at se porte fort de ce que
Entité de la RDC
incondiionnellement.  irrévocablement et
définitivement. à tous Droits et Actions et
toutes autres procédures judiciaires ou
administratives et toutes autres Responsabilités
et Dettes en RDC relatives aux Sociétés Cibles

renonce

@

{D}
(ae

Properties and/or the subject matter of the ICC
proceedings, the ICSID proceedings, the
Sodimico Judgment and/or the Kolwezi
Judgment which it has or may have against
members of the FQM Group and/or the Target
Companies and their respective shareholders,
Affiliates, directors, officers, employees,
agents, attorneys and advisors in fuil and finai
settement of all such Claims, proceedings and
DRC Liabilities provided however that suc
waiver, release and discharge shall not apply
to events occurring subsequent to the Effective
Date of the Transaction.

The State and CAMI shali (and the State shall
procure that all DRC Entities shall) not claim,
sue, commence, voluntarily aid in any way,
prosecute or cause to be commenced or
prosecuted any Released Claim against a
Releaseë Person or the Investor (or any of the
Investor’s Affiliates).

Gécamines waiver of Claims and release

Gécamines irrevocably and unconditionally
waives, releases and forever discharges and
shall procure that all of its Affiliates
irrevocably and unconditionally waive, release
and forever discharge any and all Claims, any
and all other judicial or  adrninistrative
proceedings and any and all DRC Liabilities

(D)

(e)

jo

où aux Projets Miniers, ou s'y rattachant, et/ou
faisant l'objet de l'Arbitrage CCI, de
VArbitrage CIRDI. du Jugement Sodimico
etfou du Jugement Kolwezi, qu'ils auraient
exercés où dont ils pourraient se prévaloir
contre le Groupe FQM ou l’un, quelconque, de
ses membres, et/ou les Sociétés Cibles, ainsi
que leurs actionnaires, Sociétés Affiliées.
administrateurs, directeurs, employés,
représentants, avocats et conseillers respectifs
comme règlement transactionnel complet et
définitif de tels Droits ct Actions et autres
procédures, étant_ toutefois précisé que cette
renonciation ne s'étend pas aux causes et
évènements postérieurs à la Date de Réalisation
de l'Opération.

L'Etat et le CAMI s'engagent chacun (et l'Etat
se porte fort de ce que toute Entité de la RDC
s'engage) à ne pas initier d'actions ni de
poursuites contre une Personne Libérée où
l'investisseur (ou toute Société Affiliée de
l’Investisseur) au titre de l’un, quelconque, des
Droits et Actions Abandonnés, et à ne pas
favoriser ni soutenir délibérément en aucune
façon de telles actions où poursuites.

Renonciation de Gécamines à ses Droits et Actions

(a)

Gécamines renonce  inconditionneliement,
irrévocablement et définitivement ci 5e porte
fort de ce que toutes ses Société Affiliées
renoncent inconditionneliement,
irrévocablement et définitivement à tous Droits
et Actions et toutes autres procédiires

LE
judiciaires ou agministratives et toutes Mo
UT

ï

’4 as.

"0

@)

CE

relating to or arising in connection with the
Target Companies, the Properties and/or the
subject matter of the ICC proceedings and/or
the Kolwezi Judgment, or related thereto,
which it has or may have against the FQM
Group or any member thereof and/or the
Target Companies and their respective
shareholders, Affiliates, directors, officers,
employees, agents, attorneys and advisors in
full and final settlement of all such Claims,
proceedings and DRC Liabilities, provided
however that such waiver, release and
discharge shall not apply to events occurring
subsequent to the Effective Date of the
Transaction.

Gécamines shall (and shall procure that all of
its Affiliates shall) not claim, sue, commence,
voluntarily aid in any way, prosecute or cause
to be commenced or prosccuted any Released
Claim against a Released Person or the
Investor (or any of the Investor's Affiliates).

F2
&

@2)

A

Responsabilités et Dettes en RDC relatives aux
Sociétés Cibles ou aux Projets Miniers, ou s'y
rattachant, et/ou faisant l’objet de lArbitrage
CCT etou du Jugement Kolwezi ou s'y
rapportant, qu’elle aurait exercés ou dont elle
pourrait se prévaloir contre le Groupe FQM ou
lun, queleonque, de ses membres, et/ou les
Sociétés Cibles. ainsi que leurs actionnaires,
Sociétés Affiliées, administrateurs, directeurs,
employés, représentants, avocats et conseillers
comme règlement transactionnei compiet et
définitif de tels Droits et Actions, autres
procédures, et Responsabilités et Dettes en
RDC étant toutefois précisé que cette
renonciation ne s'étend pas aux causes et
évènements postérieurs à la Date de Réalisation
de l'Opération.

Gécamines s'engage (et se porte fort de ce que
toutes ses Sociétés Affiliées s'engagent) à re
pas initier d’actions ni de poursuites contre une
Personne Libérée ou l'investisseur (ou toute
Société Affiliée de l’Investisseur) au titre de
Fun, quelconque, des Droits et Actions
Abandonnés, et à ne pas favoriser ni soutenir
délibérément en aucune façon de telles actions
ou poursuites.

(E)

Sodimico waiver of Claims and relcase

oO

@2)

Sodimico irrevocably and unconditionally
waives, relcases and forever discharges and
shall procure that all of ïts Affiliates
irrevocably and unconditionally waive, release
and forever discharge any and all Claims, any
and all other judiciai or administrative
proceedings and any and ali DRC Liabilities
relating to or arising in connection with the
Target Companies, the Properties and/or the
subject matter of the Sodimico Judgment
which it has or may have against the FOM
Group or any member thereof and the Target
Companies and their respective shareholders,
Affiliates,  directors, offlicers, employees.
agents, attomeys and advisors in full and fina!
setilement of all such Claims, proceedings and
DRC Liabilities, provided however thaï such
waiver, release and discharge shall not apply
10 events accurring subsequent to the Effective
Date of the Transaction.

Sodimico shall (and shall procure that alt of its
Affiliates shall) not claim, sue, commence,
voluntarily aid in any way, prosecute Or cause
to be commenced or prosecuted any Released
Claim against a Relcased Person or the
Investor (or any ofthe Investor’s Affiliates).

Œ)

/

Renonciation de Sodimico à ses Droits et Actions

o

@)

Sodimico renonce  inconditionneliement,
irrévocablement et définitivement et se porie
fort de ce que toutes ses Sociétés Affiliées
renoncent inconditionnellement,
irrévocablement et définitivement à tous Droits
et Actions et toutes autres procédures
judiciaires ou administratives et toutes autres
Responsabilités et Dettes en RDC relatives aux
Sociétés Cibles ou aux Projets Miniers, ou s’y
rattachant, et/ou faisant l’objet du Jugement
Sodimico. qu'elle aurait exercés ou dont elles
pourrait se prévaloir contre le Groupe FQM ou
l’un, quelconque, de ses membres, et/ou Îles
Sociétés Cibles, ainsi que leurs actionnaires,
Sociétés Affiliées. administrateurs, directeurs,
employés, représentants, avocats et conseillers
respecüifs comme règlement transactionne}
complet et définitif de tels Droits et Actions,
autres procédures. et Responsabilités et Dettes
en RDC étant toutefois précisé que cette
renonciation ne s'étend pas aux causes et
évènements postérieurs à la Date de Réalisation
de l'Opération.

Sodimico s'engage (et se porte fort de ce que
toutes ses Sociëiés Affiliées s'engagent) à ne
pas initier d'actions ni de poursuites contre une
Personne Libérée ou l'Investisseur (ou toute
Société Affiliée de l’Investisseur) au titre de
Pun, quelconque, des Droits et Actions
Abandonnés, et à ne pas favoriser ni soutenir
délibérément en aucune façon de telies actions
ou poursuites. :

2.4

eo

{F) The provisions of this Section 2.3 shall be construed,
between the relevant Parties, as a settlement within the
mcaning of Articles 2044 ei seq. of the French code
civil.

Each of FOM, IQR and the Congolese Parties acknowledge

that the full and final settlement of any and ali Claims,

proceedings and DRC Liabitities referred to in Sections 2.2

and 2,3, including (without limitation) the execution of the

settlement agreements and claim withdrawal letters referred to
in Section 2.2, is an essential condition for the Investor to enter
into the Transaction. In addition, each of the Congolese Parties
represent and Warrant to the [nvestor that 10 the best of their
knowledge there is no existing or potential Claim relating to
the Target Companies or the Properties other that the Claims
referred to in Section 2.2.

APPROVAL OF THE TRANSACTION AND RELATED
TAX MATTERS

Approval of the Transaction

(A) The Congolese Parties acknowledge that. upon the

Transaction, as described in paragraph 1 of the |

introduction, becoming effective, the Investor (and/or
any of the Investor’s Affiliates or nominees) shall
acquire from FQM (and/or any of FQM's Affiliates or
nominees) the Comisa Shares, the Frontier Shares, the
RPM Shares and the KI Shares (thereby gaining
indirect Controi over CMD and KMT) and {ii all
rights, titles and interests that any member of the FQM
Group may have in and to the assets, property (whether
tangible or intangible) and/or rights owned or held by
such members of the FQM Group which are located in
the DRC (including, without limitation, the Mining

ZA
AUS

24

2.4

343

FRRRRRRERRE

ŒF) Les dispositions du présent Article 2.3 constituent, entre
les Parties concernées, une transaction au sens des
articles 2044 et suivants du code civil français.

FQM, IQR ct Îes Parties Congolaises prennent chacune acte de
ce que le règlement transactionnel complet et définitif de tous
leurs Droits et Actions, procédures et Responsabilités et Dettes
en RDC visés aux Articles 2.2 et 2.3, y compris, de façon non
limitative, la conclusion des accords transactionnels et la
signature des lettres de désistement visés à l'Article 2.2, est une
condition essentielle et déterminante de la participation de
l'Investisseur à l'Opération. En outre, chacune des Parties
Congolaises déclare et garantit à l’Investisseur qu'à sa
connaissance, il n’existe aucun autre Droit et Action, existant
ou potentiel, relatif aux Sociétés Cibles où aux Projets Miniers,
autre que les Droits et Actions visés à l'Article 2.2.

APPROBATION DE L'OPERATION ET ASPECTS
FISCAUX

Approbation de l'Opération

{A} Les Parties Congolaises reconnaissent qu’à la date de
réalisation de l'Opération, telle que décrite au point J du
préambule, l’Investisseur (et/ou des Sociétés Affiliées
de l’Investisseur ou d’autres personnes désignées par
l'investisseur) acquerra de FQM (et/ou de Sociétés
Affiliées de FQM ou d’autres personnes désignées par
FQM) les Actions de Comisa, les Actions de Frontier,
les Actions de RPM et les Actions de KI {prenant ainsi
le Contrôle indirect de CMD et KMT) et (ii) tous droits,
titres et intérêts que les membres du Groupe FQM
pourraient avoir sur les actifs, les biens (corporels ou
incorporels) et/ou les droits que les membres du Groupe
FQM possèdent ou détiennent en RDC (y compris

GB}

(ec)

a
CR

Interosis and the Koiwezi Tailings Project processing |
plant) other than the Retained Assets, together with ï
other related assets located outside DRC,

To any extent required, each Congolese Party
unconditionally and  irrevocably  authorises and
approves the Transaction, and the State procures that
any DRC Entity (including but not limited to CAM)
shall, lo any extent required, unconditionally and |
irevocably authorise and apprave the Transaction (or !
any part thercof) and each Congolese Party waives any
rights conflicting with the Transaction (including any
preference or pre-emption rights). Upon written request |
of FQM or the Investor {and/or any of their Aïfiliates),
each Congolese Party shall, and the State shall procure
that any DRC Entity shall, confirm such waiver in
writing before the Longstop Date.

The Parties hereby covenant, agree and undertake that
they shall not, and shall procure that each other }
member of the FQM Group, the DRC Tintüities or any of |
the Investor's Affiliates, respectively, shall not vbject
to or seek lo prevent or delay the fiquidation and
winding-up of KMT, provided however that neither of :
the Investor, its Affiliates, FOM, any member of the |
FOM Group, the Target Companies (other than KMTY.
Gécamines, nor the State shall ineur any Liability in the
Context or as a consequence of such winding-up, The :
Parties also acknowledge that the KMT processing
plant associated with the Kolwezi Tailings Project is
not included in KMT'Ss asséts, and shal! confirm this to !
any extent necessary during KMl's winding-up
procedure,

25

“ rl

me >

notamment les Droits Miniers et l’usine de retraitement
du Projet d'Exploitation de Rejets de Kolwezi), à
l'exception des Actifs Conservés, ainsi que d’autres
actifs Hés, détenus en dehors de la RDC

Dans toute la mesure nécessaire, chacune des Parties
Congolaises autorise et approuve inconditionneliement
et irrévocablement l'Opération et l'Etat se porte fort de
ce que toute Entité de la RDC (y compris notamment le
CAMD autorisera et approuvera. inconditionneilement
et irrévocablement, en tant que de besoin, l'Opération
(ou toute partie de celle-ci} et chaque Partie Congolaise
renonce à tous droits pouvant faire obstacle ou nuire à
l'Opération (y compris tous droits de préférence ou de
préemption). Sur demande écrite de FOM ou de
l’Investisseur (ou d'une quelconque de leurs Sociétés
Affillées). chacune des Parties Congolaises confirmera,
et l’Ttat se porte fort de ce que chaque Entité de la RDC
confirmera par écrit une telle renonciation avant la Date
d'Echéance,

Par les présentes, les Parties conviennent, s'entendent et
s'engagent et. chacune pour ce qui la concerne, se porte
fort de ce que les membres du Groupe FQM, les Entités
de la RDC ou toute Société Affiliée de l’Investisseur ne
s’opposerons pas, ni ne cherchéront à empécher ou
retarder de quelque manière que ce soit la liquidation el
la dissolution de KMT, étant toutefois précisé que ni
linvestisseur, ni ses Sociétés Affiliées, ni FQM, ni
autre membre du Groupe FQM, ni les Sociétés Cibles
Qautre que KMT}. ni Gécamines, ni l'Etat ne seront
tenus d'une quelconque Responsabilité et Dette au titre
ou par suite de cette fiquidation et dissolution. Les
Parties prennent également acte de ce que l'usine de
retraitement liée au Projet d'Exploitation de Rejets
Kolwezi ne fait pas partie des actifs de KMT et, en tant

*

ideration for the Transaction and the terms of
greement and the reciprocal and mutual

her conditions set forth herein and, as a contribution
from the State to the settlement of all Claims between
the Parties (and their Affiliates) referred ta in this
Agreement, the State irrevocably consents to, and shall
grant, a full and final release of the following Taxes:

(ab) any Tax due in DRC at the Effective Date of
the Transaction by any of the Target
Companies, their Subsidiaries, or by any
member of the FQM Group in relation to the
Properties or, generally, their activities in DRC
prior to the date of the Transaction (other than
with respect 10 the Retained Assets): and

(2) any Tax Liability of FQM (or any of FQM's
Affiliates), the Investor {or any of the
Investor’s Affiliates) or any of the Target
Companies arising out of or in connection with
the Transaction (including, without limitation,
any Tax calculated on the added value of the
Transaction for any member of the FOM
Group, the Invesior {or any of the Investor’s
Affiliates) and/or the Target Companies).

3.2

(A)

mr er er re Gr EE EE ES ES

que de besoin, le confirmeront dans le cadre de la
procédure de liquidation et de dissolution de KMT.

Aspects fiscaux

Au regard de l'Opération, des termes de la présente
Convention et des engagements, renonciations et
désistements réciproques des Parties ainsi que des autres
conditions énoncées aux présentes, et à titre de
concession de l'Etat dans le cadre du règlement
transactionnel de tous les Droits et Actions entre les
Parties (et leurs Sociétés Affiliées) visés par la présente
Convention, l'Etat accepte irrévocablement d'accorder
un dégrèvement total et définitif des Impôts et Taxes
suivants :

() TFout Impôt et Taxe dû en RDC à la Date de
Réalisation de l'Opération par toute Société
Cible, ses Filiales ou par tout membre du
Groupe FQM, en rapport avec les Projets
Miniers ou, plus généralement, leurs activités
en RDC avant la date de [Opération (autres
que relatifs aux Actifs Conservés) ; et

(2) Tout Impôt et Taxe dû par FOM (ou toute
Société Affiliée de FQM), l’Investisseur (ou
toute Société Affiliée de l'Investisseur) ou
toute Société Cible, applicable en raison ou en
conséquence de l'Opération (y compris,
notamment, tout Impôt ct Taxe calgylé. sur la
plus-value de l'Opération pout toutMémbré du
Groupe FQM, l'Investisseur (où toute Société
Affiliée de l’Investisseur) ou les Sociétés
Cibles).

À À À qe SG SE

'

nsequently. following implementation of the | En conséquence, dès la réalisation de l'Opération,

ansaction, no sums shall be payable 1o the State or aucune somme ne sera due à l'Etat ni à aucune Entité
As DRC Entity by FQM (or any of FQM's Affiliates), de ia RDC par FOM {ou toute Société Affiliée de
* the Investor {or any of the Investor's Affiliates) or anx FQM), l'investisseur (ou toute Société Affiliée de
of the Target Companies with respect to any matters l'investisseur) ou toute Société Cible, au titre de tout
subject to the Tax released under paragraphs (1) and (2) aspect couvert par le dégrèvement des Impôts et Taxes
above and such full and final tax release will not be énoncés aux paragraphes (1) et (2) ci-dessus et ce

subject to any further review or reassessment (the “Tax
Release”). provided however that the Effective Date of
the Transaction oceurs before the Longstop Date.

dégrèvement total et définitif ne fera objet d'aucune
révision ou réévaluation ultérieure, ni d'aucun rappel
ou supplément d'Impêts et Taxes (le « Dégrèvement
Fiscal»), sous réserve toutefois que la Date de
Réalisation de l'Opération intérvienne au plus tard à la
Date d'Echéance.

(B} With a view to enabling the Invesior to restructure the
Target Companies" assets and activities following
completion of the Transaction, the Investor (and the
Investors” Affiliates) are authorised to implement any
such resiructuring such of the assets and activities of
tbe Target Companies (including by transferring any |
rights or assets from any of the l'arget Companies to
any of the Investor's Affiliates in the DRE, or vice
versa, and by transferring any right or asset relating to
the Properties to any of the Target Companies or to any
of the Investor's Affiliates in DRC ) and any transfers
implemented in the context of such restracturing during
a period of eighteen (18) months from the Effective
Date of the Transaction, shall be deemed having been
carried out in the context of the Transaction and shall !
be subject to the Tax Release.

(B) Afin de permettre à l'investisseur de procéder aux
opérations de restructuration des actifs et activités des
Sociétés Cibles à La suite de la réalisation de
FOpération, l'investisseur (et ses Sociétés Affiliécs)
sont autorisés à procéder aux opérations de
restructuration de ces actifs et activités (notamment
toute cession ou tout transferts de droits ou actifs d'une
Société Cible à toute Société Affiliéc de l'Investisseur

en RDC, où inversement et toute cession ou tout

transfert de droits ou actifs relatifs aux Projets Miniers à

toute Société Cible ou toute Société Affiliée de

linvestisseur en RDC) et toute cession ou tout transfert

procédant de cette restructuration réalisé pendant une

période de dix-huit (18) mois à compter de la Date de

Réalisation de l'Opération sera considéré comme ayant

été réalisé dans le cadre de l'Opération et bénéficiera du

Dégrèvement Fiscal. s

{C) Following the Effective Date of the Transaction and (©) L'Etat se porte fort de ce que dès après la Date de
any transaction under Article 3.28), the State shall : Réalisation de l'Opération et de toute opération au titre
procure that the above Tax Release shall be confirmed de l'Article 3.2(B), le Dégrèvement Fiscal sera confirmé
and formalised by à written decision of release | et formalisé par une décision écrite de dégrèvement du

f

5.1

5.2

5.3

(décision de dégrèvemenr) of the General Tax Director
cteur Général des Impôts) as full and final
ment of any Taxes due or payable by the relevant
anies and, as the case may be, other decisions of
“relevant Governmental Entity, a copy of which
#s di fl be provided to the Investor, each Target Company
nd any other relevant entity, and shall be implemented
in respect of each Target Company or other relevant
entity in accordance with the laws in force in DRC.

CONDITIONS SUBSEQUENT

Unless otherwise agreed in writing by the Parties, this
Agreement shall be considered as null and void and any
settlement, transaction or release under this Agreement shall be
considered as null and void, if the Effective Date of the
Transaction has not occurred on or before the Longstop Date.

WARRANTIES AND AUTHORITY

Each member of the FQM Group warrants and represents that it
has not sold, transferred, assigned or otherwise disposed of its
interest in any Released Claim or agreed to do so (other than
pursuant to the Transaction).

Each of the State, Sodimico, Gécamines and CAMI warrants
and represents that it (and the State warrants and represents that
any relevant DRC Entity) has not sold, transferred, assigned or
otherwise disposed of its interest in any Relcased Claim or
agreed to do so.

Each Party warrants and represents that it has the full right,
power and authority to execute, deliver and perform this

5.1

52

5.3

28

Directeur Général des Impôts de RDC pour solde de
tout compte de tout Impôt et Taxe qui serait dû par les
sociétés concernées, que ce soit en qualité de redevable
réel ou de redevable légal, et, en tant que de besoin,
toutes autres décisions de toutes autres Entités
Gouvernementales compétentes, dont copie sera
transmise à l’Investisseur, à chaque Société Cible et
toute autre société concernée, et sera mise en œuvre
pour chaque Société Cible ou autre société concernée
conformément au droit congolais.

CONDITIONS RESOLUTOIRES

Sauf accord contraire écrit des Parties, cette Convention sera
considérée comme nulle et non avenue — et 1oute transaction,
renonciation et tout désistement ou abandon aux termes de cette
Convention sera considéré comme nul et non avenu — si la Date
de Réalisation de l'Opération n’est pas intervenue au plus tard à
la Date d’Echéance.

DECLARATIONS ET POUVOIRS

Chaque membre du Groupe FQM déclare et garantit qu’il n’a
pas vendu, cédé, transmis où autrement disposé de ses Droits et
Actions Abandonnés, ni consenti à une telle vente, cession,
transmission ou disposition (autrement que dans le cadre de
l'Opération).

L'Etat, Sodimico, Gécamines et le CAMI déclarent et
garantissent chacun (et l’Etat déclare et garantit que toute Entité
de la RDC n'a pas) qu'ils n’ont pas vendu. cédé, transmis ou
autrement disposé de leurs Droits et Actions Abandon
consenti à une telle vente, cession, transmission oy disposition.

“
Chaque Partie déclare et garantit qu’elle disgpse des pleins
droits, pouvoirs, capacité et autorité nécessairéS pour conclure

AR.

Li

Li

re

5.4

6.1

6.2

Agreement and to perform all of its obligations hereunder.

Each Party warrants and represents {hat this Agreement when
executét constitutes a legal, valid and binding obligation
enforSgable against it in accordance with the terms hereof
subjàC# only to any limitation under applicable laws relating to
CR bankruptey,  winding-up, insolvency, arrangement,

_faudülent preference and conveyance, assignment and

preference and other similar laws of general application
affecting the enforcement of creditors’ rights, and {} the
discretion that a court may exercise in the granting of equitable
remedies such as specific performance and injunction.

INDEMNITIES

FQM on its behalf and jointly and severally with any member
of the FOM Group (provided that the Target Companies shall
cease to be members of the FQM Group at the Effective Date of
the Transaction) hereby agrees to indemnifÿy, shall keep
indemnificd and shall hold harmless any Released Person, the
Investor and its Affiliates against any and all Losses suffered
by, imposed upon or asserted against it after the date of this
Agreement through any Released Claim brought by FOM or
any member of the FOM Group (it being understood that the
Target Companies shall cease to be part of the FOM Group at
the Effective Date of the Transaction).

Each of Gécamines, Sodimico, CAMI and the State hereby
agrees to indemnify, shall keep indemnified and shall hold
harmless any Relcased Person and the Investor, its Affiliates
and the Target Companies against any and all Losses suffered
by, imposéd upon or asserted against them after the date of this

5.4

6.1

29

et exécuter la présente Convention et exécuter l’ensemble des
obligations qui lui incombent à ce titre.

Chaque Partie déclare et garantit que la présente Convention,
une fois conclus, constitue un engagement juridique, valable, la
liant et lui étant opposable conformément à ses termes, sous la
seule réserve, le cas échéant, des exceptions résultant (i) du
droit applicable en matière de faillite, dissolution, procédures
collectives et autres dispositions légales et réglementaires
générales relatives à la protection des intérêts des créanciers et
(ii) du pouvoir éventuellement discrétionnaire des juridictions
compétentes pour décider de mesures de réparation telles que
l'exécution en nature ou par équivalent, ou le prononcé
d'injonctions.

INDEMNISATION

FQM, en son nom et solidairement avec tout membre du
Groupe FQM (étant précisé que les Sociétés Cibles cesseront
d'être membres du Groupe FQM à la Date de Réalisation de
l’Opération), s'engage par la présente à indemniser et garantir
toute Personne Libérée, Investisseur et ses Sociétés Affiliées,
dans le cas où, postérieurement à la date de la présente
Convention, cette Personne Libérée, l'Investisseur ou ses
Sociétés Affiliées devraient subir. se voir imposer ou voir
revendiqué contre eux une Perte au titre de tout Droit et Action
Abandonné qui serait invoqué ou mis en œuvre par FQM ou
tout membre du Groupe FQM (étant précisé que les Sociétés
Cibles cesseront d’être membres du Groupe FQM à la Date de
Réalisation de }'Opération).

Gécamines, Sodimico, le CAMI et l'Etat s'engagent chacun à
indemniser et garantir, toute Personne Libérée, l'investisseur et
ses Sociétés Affiliées, les Sociétés Cibles dans le cas où,
postérieurement à la date de la présente Convention, cette
Personne Libérée, l'Investisseur ou ses Sociétés Affiliées et

PL

RRRRFRERERRRRERERPRRRNT

Agreement through any Released Claim brought by the State, Sociétés Cibles devraient subir, se voir imposer ou voir
Gécamäks. Sodimico, CAMI or any DRC Entity. In its revendiqué contre eux une Perte au titre de tout Droit et Action
à. capac s a shareholder of Gécamines and Sodimico and as Abandonné qui serait invoqué ou mis en œuvre par l'Etat,
VE Put e State will hold shares in these companies, the State Gécamines, Sodimico, le CAMI ou toute Entité de la RDC. En
ù “sl jointly and severally liable of any sum payable by sa qualité d’actionnaire de Gécamines et Sodimico et tant que
ee ines and/or Sodimico (and CAMI or any other DRC lEtat conservera cette qualité, l’Etat se reconnaît solidairement
Entity} as indemnity under this Section 6.2, provided however débiteur de toute somme qui serait due par Gécamines ou
that the State shall be entitled to recourse action against Sodimico (ainsi que le CAMIT et toute autre Entité de la RDC)
Gécamines and/or Sodimico, as the case may be, to obtain en conséquence de leurs obligations d’indemnisation et de
reimbursement of any such sums. garantie au titre du présent Article 6.2, étant toutefois précisé
que l'Etat bénéficiera d’une action récursoire contre Gécamines
et/ou Sodimico, le cas échéant, afin d’obtenir remboursement

de toute somme qui serait versée par l’Etat à ce titre.

63 The State shall keep indemnified and shall hold harmless FQM | 6.3 L'Etat garantit FQM et tout membre du Groupe FOM,
and any member of the FQM Group, the Investor, its Affiliates l’Investisseur et ses Sociétés Affiliées et les Sociétés Cibles
and the Target Companies against any and ail Taxes imposed contre tout Impôt et Taxe qui serait imposé par l'Etat où toute
by the State or any DRC Entity in breach of Section 3.2. Entité de la RDC en violation de l'Article 3.2.

7. FURTHER ASSURANCE A ENGAGEMENTS SUPPLEMENTAIRES
Without further consideration, as and when requested by a Sur demande de toute Personne Libérée ou de l’Investisseur, et
Relcased Person or the Investor, FQM shall (or shall procure sans autre contrepartie,
that a member ofthe FQOM Group shaîl (it being understood that , à
the Target Companies shall cease to be part of the FQM Group - FOMSs engage (et FQM se porte fort du meme engagement
at the Effective Date of the Transaction), the Cangolese Parties par tout mermore du Groupe FOM (étant précisé que les
shall (and the State shall procure that any DRC Entity or any Sociétés Cibles vesseront d'être membr ss du Groupe FM
State representative shall) and the Target Companies shall, à la Date de Réalisation de l'Opération) ; et
execute and deliver, or cause to be executed and delivered, to — Chaque Partie Congolaise s'engage (et l'Etat se porte fort
the Released Person or the Investor all such other documents du même engagement par toute Entité de la RDC ou
and instruments, and shall take, or cause to be taken, all such représentant de l'Etat) ; et
other actions (other than the payment of money), as are n n k -
necessary to accomplish the objectives of this Agreement. Les Sociétés Cibles s'engagent : FT

à signer et remettre (ou à faire en sorte que saitfigné et remis) à

cette Personne Libérée ou à l'Investisseur, sélon le cas, tous

actes ou documents supplémentaires qui jgcr nécessaires
30

Êe

L l { l [l t ie

DF SOVEREIGN IMMUNITY

e Congolese Parties hereby irrevocably waives its
any immunity of jurisdiction or enforcement it has or

NOTICES

Any notice or ofher communication to be given under this
Agreement shall be in writing and shall be delivered or sent to:

{A) in the case of any of the FQM Group:
To: First Quantum Minerals Ltd.
Address: Tennyson House
159-165 Great Portland Street
London WIW 5PA
Fax: +44 20 7291 6655
Attention: Christopher Lemon, General Counsel
and Corporate Secrctary
() in the case of the State:
To: Ministry of Justice
Address: Palais de Justice, Place de

l'indépendance, Commune de la
Gombe, Kinshasa, Democratic

fi

ve in the future in connection with the subject matter of
this Agreement.

31

9,1

=

t

pour réaliser les objectifs de la présente Convention et à
prendre (ou à faire en sorte que soient prises) toutes autres
mesures nécessaires à cette fin (autres que le paiement de
sommes d’argent).

RENONCIATION AUX IMMUNITES

Chacune des Parties Congolaises renonce expressément et
irrévocablèment à toute immunité de juridiction et d'exécution
dont elle pourrait se prévaloir en qui concerne l’objet ou
Pexécution de la présente Convention.

NOTIFICATIONS
Toute notification où autre communication entre les Parties au

titre de la présente Convention se fera par écrit et sera adressée
comme suit :

(A) pour tout membre du Groupe FOM :
À : First Quantum Minerals Ltd.
Adresse : Tennyson House
159-165 Great Portland Street
London W]1W 5PA
Télécopie : +44 20 7291 6655
Destinataire : Christopher Lemon, General Counsel
and Corporate Secretary
{B) pour l'Etat :
Au: Ministère de la Justice
Adresse : Palais de Justice, Place de
l'Indépendance, Communé:
Gombe, inshasa,

f
Î LL T

à

aa ERARRFRErR F. l

HRFRRRRRE

(C)

ER

Atentionx, -
<

de ME
Aüdresgé®

Attention:

CC:
Address:

Attention:

CC:
Address :

Attention:

Republic of Congo

Minister of Justice

Ministry of Mines

Boulevard du 30 juin, Immeuble
Gécamines, Commune de la Gombe,
Kinshasa, Democratic Republic of
Congo

Minister of Mines

Ministry of Finance

Boulevard du 30 juin, Commune de la
Gombe, Kinshasa, Democratic
Republic of Congo

Minister of Finance

Ministry of Portfolio

98, Avenue du Port
BP. 8806 Kinshasa — Gombe
République Démocratique du Congo

Minister of Porttolia

in the case of Gécamines:

To:
Address:

la Générale des Carrières et des Mines

419, Boulevard Kamanyola, Commune |

de Lubumbashi, Lubumbashi, Province
du Katanga, Democratic Republic of
Congo

32

Destinataire :

RRRARRRRRERFI

Démocratique du Congo

Monsieur le Ministre de la Justice

Copie au Ministère des Mines

Adresse :

Destinataire :

Boulevard du 30 juin, Immeuble
Gécamines, Commune de la Gombe,
Kinshasa, République Démocratique
du Congo

Monsieur le Ministre des Mines

Copic au Ministère des Finances

Adresse :

Destinataire :

Boulevaré du 30 juin, Commune de la
Gombe, Kinshasa, Democratic
Republic of Congo

Monsieur le Ministre des Finances

Copie au Ministère du Portefeuille

Adresse :

Destinataire :

98, Avenue du Port
BP. 8806 Kinshasa — Gombe
République Démocratique du Congo

Monsieur le Ministre du Portefeuille

{C) pour Gécamines :

À:

Adresse :

la Générale des Carrières et des Mines

419, Boulevard Kamanyola, Commune

de Lubumbashi, Lubumbashi, Province

du Katanga, République Démocratique

du Congo
a

\.
LD 7
ù
\

il

(D)

LR)

À

i 0 i

Attention General Manager

in the case of Sodimico:

la Société de Développement Industriel
et Minier du Congo

Adäress 549, Avenue Adoula, Lubumbashi.

Provinec du Katanga, Democratic
Republic of Cango

Altention: General Manager

in the case of the CAMI:

To: Cadastre Minier, Direction Générale

Address: Croisement des Avenues Mpoio
Maurice et Kasa-Vubu, Commune de
la Gombe, Kinshasa, Democratic
Republic of Congo

Atention: Monsieur le Directeur Général

in the case of any of KI

lo: Kolwezi Invesiments Limited
Address: Abacus Trust and
Services Limited, Geneva Place,

Virgin Islands
Chairman of the Board of Directors
Ce: Investor

FQM Group

Attention:

Management
2nd
Floor. P.O. Box 3339 #333 Warerfront |
Drive. Road Town, Tortola British

{Di

CR

Destinataire

pour Sodimico :

Adresse :

Destinataire :

pour le CAMI :

AU:

Adresse :

Destinataire :

pour KI:

A:
Adresse :

Destinataire
Copie à :

E_*

1 os ‘

Monsieur l'Administrateur Directeur
Général

la Société de Développement Industriel
et Minier du Congo

549, Avenue Adoula. Lubumbashi.
Province du Katanga. République
Démocratique du Congo

Monsieur F Administrateur Directeur
Général

Cadastre Minier, Direction Générale

Croisement des Avenues Xipolo
Maurice et Kasa-Vubu, Commune de
la Gombe. Kinshasa. République
Démocratique du Congo

Monsieur le Directeur Général

Kolwezi Investments Limited

Abacus Trust and Management
Services Limited, Geneve Place, 2émé
étage. P.O. Box 3339 #333 Waterfront

Drive, Road Town. Tortola Iles f
Vierges Britanniques e

Chairman of the Board of Directors
Investisseur
Groupe FOM

|

1

L

(G}

a)

a

in the case of CMD

lo: Congo Mineral Development Limited
Addreës: Abacus Trust and Management
: Services Limited, Gencva Place, 2nd

fs Floor, P.0. Box 3339 #333 Waterfront

… re * Drive, Road Town, Tortola, British
Vs Virgin Islands

Atténtion: Chairman of the Board of Directors

Ce: Investor

FQM Group
in the case of Comisa

To: Compagnie Minière de Sakania Sprl

Address: Villa Munue, rue Munua,
Quartier du Golf.
Lubumbashi, Province du Katanga

République Démocratique du Congo

Attention: Gérant / Président du Conseil de
Gérance
Ce: Investor

FOM Group
in the case of Frontier

Fo: Frontier Sprl

Address:

Vilia Munua, rue Munua.

Quartier du Golf.

Lubumbashi, Province du Katanga
République Démocratique du Congo

BOL D OA ni

(G)

(Lu

pour CMD
À:

Adresse :

Destinataire :

Copie:

pour Comisa
À:

Adresse :

Destinataire :

Copie à :

pour Frontier

À:

Adresse :

FRREREr®

Conga Mineral Development Limited

Abacus Trust and Management
Services Limited, Geneva Place, 2éme
étage, P.O. Box 3339 4333 Waterfront
Drive, Road Town, Tortola Iles
Vierges Britanniques

Chairman of the Board of Directors

l'Investisseur
Groupe FQM

Compagnie Minière de Sakania Sprl

Villa Munua, rue Murua,

Quartier du Golf.

Lubumbashi, Province du Katanga
République Démacratique du Congo
Gérant / Président du Conscil de
Gérance

l'Investisseur
Groupe FOM

Frontier Sprl

Villa Munua, rue Munua,

Quartier du Golf,

Lubumbashi, Province duKatanga
République Démocratique du Conge

[MNMARMRRRRRRRRRRRERFE

Q)

(R)

€)

Attention: Gérant / Président du Conseil de
Gérance
Ce: Investor
4 TOM Group
# $
in the gro KT
To! Kingamyambo Musonoi Tailings Sarl
Address: Villa Munua, rue Munua,
Quartier du Golf,
Lubumbashi, Province du Katanga
République Démocratique du Congo
Attention: Eric Monga Mumba, Liquidateur
Judiciaire
Cc: Investor
FQM Group

in the case of RPM

To:
Address:

Attention:

Ce:

Roan Prospecting and Mining Sprl
Villa Munua, rue Munua,
Quartier du Golf,

Lubumbashi, Province du Katanga
République Démocratique du Congo

Gérant / Président du Conseil de
Gérance

Investor
FOM Group

in the case of the Investor:

To:

ENRC Congo B.V

35

(Q)

)

@)

Destinataire :

Copie à :

pour KMT
À:

Adresse :

Destinataire :

Copie à:

pour RPM
À:

Adresse :

Destinataire :

Copie à :

pour l’Investisseur :

Gérant / Président du Conseil de
Gérance

l’Investisseur

Groupe FQM

Kingamyambo Musonoi Tailings Sarl

Villa Munua, rue Munua,

Quartier du Golf,

Lubumbashi, Province du Katanga
République Démocratique du Congo

Erie Monga Mumba, Liquidateur
Judiciaire

l'investisseur
Groupe FQM

Roan Prospecting and Mining Spr
Villa Munua, rue Munua,

Quartier du Golf,

Lubumbashi, Province du Katanga
République Démocratique du Congo
Gérant / Président du Conseil de
Gérance

l'Investisseur
Groupe FOQOM

ENRE Congo B.V.

:

L

i

RP PR

101

Address: Jan Luijkenstraat 8 bg.

TR 1071 CM Amsterdam

‘ Ds the Netherlands
Fax; +31 (0)20-570-75-95
Atidtion: Svetlana Kleandrova
FA
À |
To: Eurasian Natural Resources
Corporation PLC

Address : 16 St James Sireet

London SWIA 1ER

United Kingdom |
Fax: +44 (0)20-7389-1441
Attention : Beat Ehrensberger
l
or in the case of any Party, such other address or fax number as
may be notified from time to time by one Party to the other in
accordance with this Section.

(M) Any notice shall be valid if delivered by hand or sent
by legible facsimile transmission and shall conclusively
be déemed to have been given or served at the time of
despatch if sent or delivered on a Business Day or (if
not sent or so delivered} on the next following Business
Day.

ENTIRE AGREEMENT AND OTHER AGREEMENTS

The Parties confirm that this Agreement, together with any |
other agreements entered into by the Parties in connection with
the Transaction represents the entire understanding, and

36

Adresse : Jan Luijkenstraat 8 bg.
1071 CM Amsterdam
Pays-Bas

Télécopie : +31 (0)20-570-75-95

Destinataire :  Svetlaria Kleandrova

Copie à

À: Eurasian Natural Resources
Corporation PLC

Adresse : 16 St James Street

London SWIA TER

Royaume Uni
Télécopie : +44 (0320-7389-1441
Destinataire: Beat Ehrensberger

ou, pour toute Partie, loutes autres coordonnées qu’elle aurait
préalablement notifiées aux autres Parties conformément aù
présent Article.

(M) Toute notification sera valable si elle est effectuée en
main propre ou envoyée sous forme de télécopie lisible
et sera réputée avoir été effectuée au jour de sa remise
en cas de remise un Jour Ouvrable ou (en cas de remise
tout autre jour) au premier Jour Ouvrable suivant.

INTEGRALITE DE LA CONVENTION

Les Parties confirment que la présente Convention, ensemble
avec tous autres contrats et accords conclus par les Parties dans
le cadre de l’Opération, exprime lPintégralité des droits et

OPUS

Pet

Î

FÉRRRRRRRRERRRER

L

10.2

11.

12.

13.

constitues the whole agreement, in relation to its subject matter
and supé$edes any previous agreement between the Parties
with rt t to such subject matter.

To thel'extent that there is any inconsistency between this
Agreement, on the one hand, and any settlement agreement
referred to in Section 2.2, the terms of this Agreement shall
prevail.

AMENDMENTS

No amendment or variation of the terms of this Agreement will
be effective unless it is made or confirmed in a written
document signed by all Parties.

CO-OPERATION
The Parties undertake at all times to co-operate with each other

in good faith in order to carry out this Agreement and to
implement all tansactions and steps contemplated herein. The

Parties further undertake not to take any action or to omit taking !

any action that will result in delaving or impeding the
implementation of this Agreement.

LANGUAGE

The Congolese Parties shall obtain a translation of this
Agreement into French and shall present the translation for
aporoval by the other Parties. Upon approval of the translation
the French version of this Agreement shall become the official
version and the English version shall become an official
translation, Both English and French versions shall be executed.

Hi.

12.

La

obligations des Parties en ce qui concerne l’objet de la
Convention et prévaut sur tout accord antérieur entre les Parties
à cet égard en rapport avec le même objet.

En cas de contradiction entre la présente Convention et toul
accord transactionnel visé à l'Article 2.2, les termes de ia
présente Convention prévaudront.

AVENANTS

Les termes de la présente Convention ne peuvent être modifiés
que par avenant écrit signé de toutes les Parties.

COOPERATION

Les Parties s'engagent à coopérer à tout moment de bonne foi
afin de mettre en œuvre la présente Convention et de réaliser
toutes les opérations et démarches qu’elle prévoit. Les Parties
s'engagent en outre à ne pas prendre de mesure qui retarderait
où affecterait la mise en œuvre de la Convention, ni à s'abstenir
de prendre les mesures nécessaires à celle-ci.

LANGUE

Les Parties Congolaises fourniront une traduction française de
la présente Convention, qui sera présentée pour approbation aux
autres Parties. Suivant son approbation, la version française de
la présente Convention deviendra sa version faisant foi et la
version anglaise deviendra sa traduction officielle. Les versions
française et anglaise de la présente Convention seront signées
par les Parties.

14.

f4.1

14.2

GOVERNING LAW AND ARBITRATION

This Agr æ ent and any claim, dispute or difference
concerning * d any matter arising from it, will be governed by
and co in accordance with the laws of France, In order
to avoidany confusion, it is specified that the Mining Interests,
any other mining title in DRC and the real estaie related to the
Mining Interests remain governed by DRC Law.

AIT disputes arising out of or in connection with this Agreement
shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by an arbitral tribunal of
three (3) arbitrators appointed in accordance with the said
Rules. The place of arbitration shall be Paris, France. The
language of the arbitration shall be French with the right of any
Perty to participate in English provided it bears all translation
costs.

Executed in fifteen (15) originals.

14.

14,1

142

Mori

DROIT APPLICABLE ET ARBITRAGE

La présente Convention, ainsi que toute réclamation, différend
ou litige y relatif ou en découlant sont régis et inter:
conformément au droit français. Pour éviter toute ambi
est précisé que les Droits Miniers, tout autre titre minier en
RDC et les immeubles relatifs aux Projets Miniers, demeurent
régis par le Droit Congolais

Tous différenés découlant de la présente Convention où en
relation avec celle-ci seront tranchés définitivement suivant le
Règlement d'arbitrage de la Chambre de commerce
internationale par trois (3) arbitres nommés conformément à ce
Règlement. Le lieu de l’arbitrage sera Paris, en France. La
langue de l'arbitrage sera le français et chaque Partie aura le
droit de participer à l'arbitrage en anglais, sous réserve de
supporter tous les coûts de traduction.

Signé en quinze (15) originaux.

moon
TR RSR"

D : !

LA REPUBLIQUE DEMOCRATIQUE DU CONGO
THE DEMOCRATIC REPUBLIC OF CONGO

À abwelulu \ Luzolo Bambi L.essa

ifistre des fes Ministre de la Justice

“Minister of Mines Minister of Justice. k

LES Er Le (Signed on). OU ASS 2 ET 2.
A (G) RAR ST |

Jeanine Mabunda Jean Mbitso Ngedza
Ministre du Portefeuilie Pour le Ministre des Finances, empêché, le vice-Ministre des Finances
Minister of Portfolio for the Minister of Finance, the vice-Minister of Finance
ho, -

Le (Signed on) Le (Signed on) 4i : de

/ - Î Ê :

FRRRRRRAMRARRARRRRRRARRFER

LA GENERALE DES CARRIERES ET DES MINES
(GECAMINES)

Administrateur Directeur Général Président du Conseil d'Administration
Director and General Manager Chairman of the Board of Diregtors

Le (Signed on) . ;
A Gin)

Both signatories of Gécamines have been duly authorised for the | Chacun des signataires de Gécamines est dûment autorisé aux fins des
purpose of signing this Agreement by decision of Gécamines’ board of | présentes par délibération du conseil d'administration de Gécamines

directors dated 2 n£ Col - en date du _"2{ 02 PC :

LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO

{SODIMICO)
Laurent Tshisola Kangoa Eys et himbi Katumoy
Administrateur Directeur Général Président du Conseil d'Administration
Director and General Manager Chairman of the Board of Directors

Le (Signed on), F402, 2012, Le (Signed om. 41 C2. ZATL Lee
A (in) EH ALSFÉA SAS A (in) DORA CRE Ta,
Both signatories of Sodimico have been duly authorised for the purpose Chacun des signataires de Sodimico est dûment autorisé aux fins des
of signing this Agreement by decision of Sodimico’s board of directors présentes pas délibération du conseil d'administration‘ & Sodimico en

datedZo FERRUARY 2O/E. date du 20 FÉVIUIER 2012. :

ÉRRRRRRERERRAER

LE CADASTRE MINIER

À, _—_
a Jean-Marie Kabale Kalonda Felix Mupdnde
Directeur Financier Directeur Général
Chief Financial Officer. General Manager
/ :
Le (Signed on Cry Le (Signed am) _2 [ wi ai tt Le el 2.

A (in)

Nom/Name : ile Vppoug LEnPR Nom/Name RC TA Rae du
Titre/Tite : CR ERENAL Lounge Titre/Title : _ PDIE «ee He
Co pet) 5 SÆErdé parts
Le (Signed on) 1274 2 44 : Le (Signed on
A (ir) Perre e A (in)

41

FRRRRRRRRRRRRRRRRRRE

ee | INTERNATIONAL QUANTUM RESOURCES LIMITED

rm aa 2
mn rt

Nom/Name : CLR :E 7.2 did LEnaord Nam/Name : TA To idee ne
Titre/Tile : D sise On.

Le (Signed on) 2/76 ira

EN ETES ‘

KOLWEZI INVESTMENTS LIMITED

Da. D _—

D
Nom/Name : LR 18 70 226 À PR à Nom/Name : MT Ten Fc
Titre/Tile : Difeemsie. Titre/Title : PETITE

Le (Sigred on) 42/1294 4 4 Le (Signed on) Z

A Gr) Partis A GR) AS BE ane

42

A

8

RÉRFRRRRRRRRRARRE

CONGO MINERAL DEVELOPMENTS LIMITED

Nom/Nenr : &

NomiName : ZE

Pitre/Title : ENT ep AU Ep Titre/Title a
Le (Signed on) 24 42% 4012, Le (Signed om) 2% Lo
A (in) __Pañig LL A (im) LEA Hs Au

COMPAGNIE MINIERE DE SAKANIA SPRL

NomName : Cintre po Pis, LEMen
Litre/Title : LA 9 LR Et on

Le (Signed on 02 } 2€ 12.
A Gin _ Qaas

FRRRRRARRRRRRENRRER

FRONTIER SPRL

Te NomMame : CH ?

PDT LEmor

Titre/Tile : A 7e sh de)

Le (Signed on) 2 179 ls,
AGn)_ Pare

KINGYAMBOTO MUSONOI TAILINGS SARL

Eric Moyéa Mumba

Liquidateur Judiciaire
Liquidator y

Le (Signed on) _£
A (in) {

44

MARRFRFÉRRRRRARRRRFERRRRRSE

ROAN PROSPECTING AND MINING SPRL

Nom/Name : CT aLie ro ie, L Lrar.

Titre/Title : UN 7 reste

Le (Signed on © 2 1 2% Pre,
INTIRRUAUEES

FÉRÉRRERRERI

ENRC CONGO B.V.

Signé pag ÉNRC'Africa B.V.en qualité d'administrateur unique d’ENRC Congo B.V.
Executee by ENRC Afriear BV. acting as sole director of ENRC Congo B.V.

A

Nom/Name : Svellaua FACE NS Nom/Name :

Administrateur À d'ENRC Africa B.V. Administrateur B d’'ENRC Africa B.V.
Direcror À of ENRC Africa BV. Director B af ENRC Africa BV.
#

Jhtte rie el Hiaumetona

1 1 “
Le (Signed on) ek 1 ; Let 2. Le (Signed 6h) | ;
A (in) vi À GA) —
#
/

Nom du témoin: due BANDE T

Nom du témoin +
Witness name:

j S Witness name:
} /

Signature du témoin : A4
Witmess signature:

Signature du témoin :
Witness signature:

Adresse du lémoin : faus PSo6/

Witness address

Adresse du témoin :
Witness address

